              Case 19-10289-LSS   Doc 2293-2    Filed 10/05/20   Page 1 of 45




                                        Exhibit B

                                  Summary of Objections




                                           74
RLF1 24099484v.1
                                 Case 19-10289-LSS           Doc 2293-2       Filed 10/05/20      Page 2 of 45



                                                                 Exhibit B
                                        In re Imerys Talc America, Inc., et al., Case No. 19-10289 (LSS)
                                                Summary of Disclosure Statement Objections1

        Objecting Party                                Summary                                                   Debtors’
        and Docket No.                                of Objection                                               Response
                                                                                         This objection has been mooted by the Debtors’
                                                                                         October 5, 2020 filing of the Plan and Disclosure
                                                                                         Statement. These documents now reflect the Court’s
                                                                                         denial of the J&J Stay Motion and no longer
                                  The Plan is predicated on the entry of a “J&J Protocol
                                                                                         incorporate the J&J Protocol Order concept. Under the
                                  Order,” but the “J&J Protocol Order” is non-existent.
                                                                                         Plan, all J&J Indemnification Rights and Obligations
                                  [Docket No. 2282 at ¶¶ 7-10].
                                                                                         will be transferred to the Talc Personal Injury Trust.

                                                                                        A more fulsome response is set forth in § III.A.2.a of
                                                                                        the Debtors’ omnibus reply.
       Cyprus’s Second
                                                                                        This is an objection to the substance of the TDP. Such
    Supplemental Objection
                                                                                        objections are premature and not ripe for consideration.
                                                                                        Instead, they should be considered at the proper time—
       [Docket No. 2282]
                                                                                        plan confirmation. Regardless, Section 5.2 of the
                                                                                        Original TDP, as well as the Amended TDP,2 discuss
                                  The TDP does not explain the criteria to evaluate the resolution of all unliquidated Talc Personal Injury
                                  certain types of Indirect Talc Personal Injury Claims Claims. Section 5.4 of the Original TDP, as well as the
                                  [Docket No. 2282 at ¶¶ 11-18.]                        Amended TDP, discuss the resolution of all Indirect
                                                                                        Talc Personal Injury Claims.

                                                                                          A more fulsome response is set forth in
                                                                                          §§ III.A.1.a, n.6, III.B, III.A.6 of the Debtors’ omnibus
                                                                                          reply.




1
         Capitalized terms used herein but not defined have the meanings given to such terms in the Reply.
2
         The Debtors anticipate filing an Amended TDP in the near term.


RLF1 24099478v.1
                             Case 19-10289-LSS         Doc 2293-2      Filed 10/05/20      Page 3 of 45




        Objecting Party                           Summary                                                Debtors’
        and Docket No.                           of Objection                                            Response
                                                                                  The Disclosure Statement provides adequate
                                                                                  information with respect to ongoing disputes regarding
                                                                                  the rights to Cyprus-related insurance policies and
                                                                                  complies with Section 1125. Moreover, Cyprus’
                             The Plan’s “Insurance Entity Injunction” is improper
                                                                                  requested language is inconsistent with the parties’
                             and appears to bar Cyprus from accessing its own
                                                                                  disputes, which are summarized adequately in the
                             insurance policies [Docket No. 2282 at ¶¶ 19-21].
                                                                                  Disclosure Statement.

                                                                                    A more fulsome response is set forth in §§ III.A.2.b,
                                                                                    III.A.6.b of the Debtors’ omnibus reply.
                                                                                    The Disclosure Statement contains an adequate
                                                                                    description of Cyprus’s additional adversary
                                                                                    proceeding filed on June 15, 2020 against the Debtors
                             The Disclosure Statement should be clarified regarding
                                                                                    and J&J, which is set to determine if Cyprus has any
                             Cyprus’ claimed independent indemnity rights against
                                                                                    indemnity rights against J&J.
                             J&J [Docket No. 2282 at ¶¶ 22-23].
                                                                                A more fulsome response is set forth in § III.A.6.b of
                                                                                the Debtors’ omnibus reply.
                                                                                This objection has been mooted by the Debtors’
                                                                                October 5, 2020 filing of the Plan, Disclosure
                                                                                Statement, and revised confirmation schedule. Under
                                                                                the modified schedule set forth in the revised
                                                                                Solicitation Procedures Order filed on October 5, 2020,
                             The confirmation schedule must be modified [Docket the deadline to vote on or object to the Plan will be
                             No. 2282 at ¶¶ 24-27].                             November 20, 2020, which is over six weeks away.
                                                                                This timeline complies with the requirements of the
                                                                                Bankruptcy Code.

                                                                                    A more fulsome response is set forth in §§ III.D.2 of
                                                                                    the Debtors’ omnibus reply.
 Employers Mutual Casualty
                             Employers Mutual Casualty Company joins the Certain See Responses to the Certain Insurers’ Superseding
    Company Joinder
                             Insurers’ Superseding Objection [Docket No. 2270].  Objection [Docket No. 2270].


                                                                  2
RLF1 24099478v.1
                            Case 19-10289-LSS          Doc 2293-2        Filed 10/05/20       Page 4 of 45




        Objecting Party                           Summary                                                    Debtors’
        and Docket No.                           of Objection                                                Response
       [Docket No. 2280]

                                                                                  The Debtors are not required to summarize the TDP in
                                                                                  the Disclosure Statement. The Plan, as supplemented
                                                                                  by the Original TDP and the Amended TDP, provides
                                                                                  sufficient information to allow a claimant to assess how
                            The Disclosure Statement does not contain adequate
                                                                                  different types of Talc Personal Injury Claims will be
                            information because it fails to describe or summarize
                                                                                  treated under the Plan. Finally, additional supporting
                            the TDP, Trust Agreement, and Cooperation
                                                                                  documents will be appropriately filed as part of the Plan
                            Agreement. (See Docket No. 2279 at ¶¶ 36-38.)
                                                                                  Supplement.

                                                                                       A more fulsome response is set forth in
                                                                                       § III.A.1.b.2, n.9 of the Debtors’ omnibus reply.
                                                                                       This is an objection to the substance of the TDP. Such
                                                                                       objections are premature and not ripe for consideration.
                            The TDP does not contain adequate safeguards for
    United States Trustee                                                              Instead, they should be considered at the proper time—
                            preventing fraud and minimizing the number of non-
   Supplemental Objection                                                              plan confirmation.
                            meritorious claims that are paid. (See Docket No. 2279
                            at ¶ 41.)
       [Docket No. 2279]                                                               A more fulsome response is set forth in
                                                                                       §§ III.A.1.a, n.6, III.B of the Debtors’ omnibus reply.
                                                                                       These objections are to the substance of the TDP. Such
                            The TDP is deficient because it: (i) allows for the filing
                                                                                       objections are premature and not ripe for consideration.
                            of claims on a confidential basis; (ii) does not require
                                                                                       Instead, they should be considered at the proper time—
                            the submission to the Trust of all evidence of exposure;
                                                                                       plan confirmation.
                            (iii) does not properly consider affirmative defenses;
                            (iv) allows for excessive attorney fees; (v) allows
                                                                                       In addition, the TDP does consider affirmative defense,
                            certain law firms to receive unfairly favorable
                                                                                       as claim values are based on a number of factors,
                            treatment; (vi) fails to disclose the identity of Trustees
                                                                                       including settlement values for Talc Personal Injury
                            and members of the TAC, and (v) does not have an
                                                                                       Claims that were resolved prior to the Petition Date,
                            audit procedure to allow interested parties to monitor
                                                                                       and, as such, take into account the attendant litigation
                            which claims are being paid and which are being denied
                                                                                       risks and the Debtors’ asserted defenses.
                            (See Docket No. 2279 at ¶¶ 14-27.)



                                                                    3
RLF1 24099478v.1
                                 Case 19-10289-LSS            Doc 2293-2        Filed 10/05/20        Page 5 of 45




        Objecting Party                                 Summary                                                       Debtors’
        and Docket No.                                 of Objection                                                   Response
                                                                                               Further, the identities of Trustees and members of the
                                                                                               TAC will be disclosed with the Plan Supplement.

                                                                                               A more fulsome response is set forth in
                                                                                               §§ III.A.1.a, n.6, III.A.1.b.4, III.B of the Debtors’
                                                                                               omnibus reply.
                                                                                               This objection has been mooted by the Debtors’
                                                                                               September 10, 2020 filing of the Original TDP. The
                                                                                               Original TDP, as well as the Amended TDP,
                                  The Amended Plan violates Sections 1129(a)(3) and            adequately addresses anti-fraud protections. To the
                                  1123(a)(5),3 and is therefore unconfirmable, because         extent the U.S. Trustee contests the adequacy of the
                                  the TDP contains inadequate safeguards to prevent the        anti-fraud protections, that is an objection to the
                                  payment of fraudulent claims, including both claims          substance of the TDP. Such objections are premature
                                  submitted to the Trust and claims in other proceedings.      and not ripe for consideration. Instead, they should be
                                  (See Docket No. 2279 at ⁋⁋ 46-47.)                           considered at the proper time—plan confirmation.

                                                                                               A more fulsome response is set forth in § III.A.1.b.1 of
                                                                                               the Debtors’ omnibus reply.
                                                                                               The identities and affiliations of the persons who will
                                                                                               be acting as Trustees and members of the TAC will be
                                  The Amended Plan violates Section 1129(a)(5)(A), and         disclosed with the Plan Supplement. This objection is
                                  is therefore unconfirmable, because it does not disclose     premature and not ripe for consideration. Instead, it
                                  the identities and affiliations of the persons who will be   should be considered at the proper time—plan
                                  acting as Trustees and the members of the TAC. (See          confirmation.
                                  Docket No. 2279 at ⁋ 48.)
                                                                                               A more fulsome response is set forth in §§ III.A.1.a n.6,
                                                                                               III.B of the Debtors’ omnibus reply.
                                  The Amended Plan may be unable to deal fairly and            This is an objection to the substance of the Amended
                                  equally with each claim because the J&J Protocol             Plan. Such objections are premature and not ripe for
                                  Order, which was intended to set forth the procedures        consideration. Instead, they should be considered at the
                                  by which Indemnified Claims could seek recovery              proper time—plan confirmation. Regardless, this

3
         Unless otherwise stated, statutory references are to the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532.
                                                                           4
RLF1 24099478v.1
                                Case 19-10289-LSS           Doc 2293-2       Filed 10/05/20       Page 6 of 45




        Objecting Party                               Summary                                                     Debtors’
        and Docket No.                               of Objection                                                 Response
                                through the J&J Indemnity, does not exist. (See Docket objection has been mooted by the Debtors’ October 5,
                                No. 2279 at ⁋ 49.)                                     2020 filing of the Plan and Disclosure Statement.
                                                                                       These documents now reflect the Court’s denial of the
                                                                                       J&J Stay Motion and no longer incorporate the J&J
                                                                                       Protocol Order concept. Under the Plan, all J&J
                                                                                       Indemnification Rights and Obligations will be
                                                                                       transferred to the Talc Personal Injury Trust.

                                                                                           A more fulsome response is set forth in § III.A.2.a of
                                                                                           the Debtors’ omnibus reply.
                                                                                           This is an objection to the substance of the TDP. Such
                                                                                           objections are premature and not ripe for consideration.
                                The Amended Plan may not be confirmable because it
                                                                                           Instead, they should be considered at the proper time—
                                is doubtful that it will ensure present and future claims
                                                                                           plan confirmation.
                                will be paid in substantially the same manner. (See
                                Docket No. 2279 at ⁋ 50.)
                                                                                           A more fulsome response is set forth in §§ III.A.1.a n.6,
                                                                                           III.B of the Debtors’ omnibus reply.
                                                                                           This is an objection to the substance of the TDP. Such
                                The TDP contains potential conflicts of interest objections are premature and not ripe for consideration.
                                because, to be paid through the Talc Personal Injury Instead, they should be considered at the proper time—
                                Trust, Claimants need only affirm exposure to talc plan confirmation.
                                based on “personal knowledge” and only provide a
                                physician’s diagnosis. (See Docket No. 2278 at ⁋ 1.)       A more fulsome response is set forth in §§ III.A.1.a n.6,
   Cyprus Historical Excess                                                                III.B of the Debtors’ omnibus reply.
     Insurers Objection         The Disclosure Statement does not contain adequate
                                                                                           The Debtors are not required to summarize the TDP in
                                information because it: (i) fails to describe or
                                                                                           the Disclosure Statement. The Plan, as supplemented
            [Docket No. 2278]   summarize the TDP that controls the treatment of Talc
                                                                                           by the Original TDP and the Amended TDP, provides
                                Personal Injury Claims under the Amended Plan and
                                                                                           sufficient information to allow a claimant to assess how
                                (ii) is built on a protocol and an order that do not exist
                                                                                           different types of Talc Personal Injury Claims will be
                                at the present time. The Plan of Reorganization was
                                                                                           treated under the Plan. In addition, the Plan and
                                filed without the Contributed Indemnity and Insurance
                                                                                           Disclosure Statement have been revised to remove the
                                Interests, the Cooperation Agreement, the Talc PI Note,
                                                                                           “J&J Protocol.”        Finally, additional supporting
                                the Talc PI Pledge Agreement, or a list of the insurance

                                                                        5
RLF1 24099478v.1
                          Case 19-10289-LSS           Doc 2293-2       Filed 10/05/20        Page 7 of 45




        Objecting Party                         Summary                                                      Debtors’
        and Docket No.                         of Objection                                                  Response
                          policies or insurance carriers implicated by the terms of   documents will be appropriately filed as part of the Plan
                          the Plan. By failing to provide Plan documents and the      Supplement.
                          section of the Plan that address allowance and valuation
                          of claims, the 28-day-notice requirement should not be      A more fulsome response is set forth in
                          triggered because both the Plan and Disclosure              §§ III.A.1.b.2, n.8, III.A.2.a of the Debtors’ omnibus
                          Statement are missing vital information that govern the     reply.
                          trust. (See Docket No. 2278 at 4-5.)
                                                                             The Debtors are not required to summarize the TDP in
                                                                             the Disclosure Statement. The Plan, as supplemented
                                                                             by the Original TDP and the Amended TDP, provides
                          The Disclosure Statement does not provide a sufficient information to allow a claimant to assess how
                          description of how the trust mechanisms will work. different types of Talc Personal Injury Claims will be
                          (See Docket No. 2278 at 5-8.)                      treated under the Plan.

                                                                                A more fulsome response is set forth in
                                                                                § III.A.1.b.2, n.9 of the Debtors’ omnibus reply.
                                                                                The Debtors are not required to summarize the TDP in
                                                                                the Disclosure Statement. The Plan, as supplemented
                                                                                by the Original TDP and the Amended TDP, provides
                          The Disclosure Statement lacks adequate information
                                                                                sufficient information to allow a claimant to assess how
                          because it was not revised to include any summary of
                                                                                different types of Talc Personal Injury Claims will be
                          the TDP or any discussion of the TDP’s impact on Talc
                                                                                treated under the Plan.
                          Personal Injury Claims. (See Docket No. 2278 at 8-9.)
                                                                                      A more fulsome response is set forth                  in
                                                                                      § III.A.1.b.2, n.9 of the Debtors’ omnibus reply.
                          The TDP does not discuss the Debtors’ liability
                          defenses, although the Debtors have a prepetition           The Debtors have not abandoned any defenses. The
                          litigation record of successfully asserting such            scheduled values included in the TDP take into account
                          defenses. The Disclosure Statement should point out         such defenses.
                          the TDP’s abandonment of the Debtors’ liability
                          defenses and the impact such abandonment could have         A more fulsome response is set forth in § III.A.1.b.4 of
                          on Talc Personal Injury Claimants, including assertion      the Debtors’ omnibus reply.
                          of coverage defenses to indemnification of talc

                                                                  6
RLF1 24099478v.1
                          Case 19-10289-LSS           Doc 2293-2        Filed 10/05/20        Page 8 of 45




        Objecting Party                         Summary                                                      Debtors’
        and Docket No.                         of Objection                                                  Response
                          liabilities by insurers and indemnitors. (See Docket
                          No. 2278 at 10-12.)
                          A meaningful evaluation of how insurers’ coverage,
                          coverage defenses, and possible claims for contribution
                          or subrogation are implicated by the Plan depends on         The Plan contains robust insurance neutrality language,
                          withheld or flawed Plan documents and compels                which is similar to language approved in other plans.
                          denying approval of the Disclosure Statement until
                          these documents are filed and fixed, absent which the        A more fulsome response is set forth in § III.A.4 of the
                          Disclosure Statement fails to disclose the insurers’         Debtors’ omnibus reply.
                          rights and obligations under the Plan. (See Docket
                          No. 2278 at 12-14.)
                          The insurance neutrality language in the Plan means
                                                                                       The Plan contains robust insurance neutrality language,
                          nothing without a clear understanding of which
                                                                                       which is similar to language approved in other plans.
                          coverage defenses are purportedly disallowed or may
                          otherwise be limited or impaired under the withheld
                                                                                       A more fulsome response is set forth in § III.A.4 of the
                          sections of the Plan and Plan Documents. (See Docket
                                                                                       Debtors’ omnibus reply.
                          No. 2278 at 13-14.)
                          The Plan effectively presumes that the Debtors have
                          rights under the Cyprus Historical Insurance policies        The Disclosure Statement adequately discloses the
                          and that its transfer of those rights is valid and not       ongoing disputes regarding the Cyprus Historical
                          subject to challenge. The Disclosure Statement does          Insurance policies.
                          not disclose the infirmity of the Debtors’ claim to
                          insurance, nor does it disclose the insurance policies       A more fulsome response is set forth in § III.A.6.b of
                          and carriers that will be contributing to the Plan. (See     the Debtors’ omnibus reply.
                          Docket No. 2278 at 14-15.)
                                                                                       This objection is misleading and misconstrues the
                          The Disclosure Statement does not adequately address         Debtors’ objection to the J&J Stay Motion. The
                          the reasons the Debtors sought to block J&J from             Debtors have never opposed J&J assuming its
                          assuming the defense of Talc Personal Injury Claims,         indemnification obligations, but did oppose J&J’s
                          the risks that flow from the implications of their actions   procedurally improper motion. The Debtors did not
                          or any type of comparison of the J&J proposal to the         breach any contractual requirements by opposing J&J’s
                          results of the Plan. (See Docket No. 2278 at 15-20.)         procedurally improper motion, which was ultimately
                                                                                       denied by the Court.

                                                                   7
RLF1 24099478v.1
                          Case 19-10289-LSS            Doc 2293-2        Filed 10/05/20        Page 9 of 45




        Objecting Party                          Summary                                                       Debtors’
        and Docket No.                          of Objection                                                   Response

                                                                                        A more fulsome response is set forth in § III.A.2.a. n.13
                                                                                        of the Debtors’ omnibus reply.
                                                                                        This is an objection to the substance of the TDP. Such
                                                                                        objections are premature and not ripe for consideration.
                          The documents that have been filed make clear that the
                                                                                        Instead, they should be considered at the proper time—
                          Debtors propose to delegate to selected plaintiffs’
                                                                                        plan confirmation. In any event, reaching agreement
                          lawyers the allowance and valuation of their own
                                                                                        with representatives of the talc claimants is necessary
                          claims. This leaves the fox guarding the henhouse to
                                                                                        given Section 524(g)’s 75% approval requirement.
                          the detriment of the estate. (See Docket No. 2278 at
                          17-20.)
                                                                                        A more fulsome response is set forth in § III.B.1 of the
                                                                                        Debtors’ omnibus reply.
                                                                                        The J&J Stay Motion was not an indemnification
                                                                                        proposal, but a procedurally improper and
                          The Disclosure Statement cannot be approved because           substantively flawed motion. The Debtors did not
                          it fails to discuss the potential ramifications of Debtors’   breach any contractual requirements by opposing the
                          refusal to accept J&J’s proposal to indemnify all J&J         J&J Stay Motion.          Under the Plan, all J&J
                          Talc Claims or the Court’s denial of the J&J lift-stay        Indemnification Rights and Obligations will be
                          motion and the potential impact of that ruling on             transferred to the Talc Personal Injury Trust.
                          claimants. (See Docket No. 2278 at 20-23.)
                                                                                        A more fulsome response is set forth in § III.A.2.a of
                                                                                        the Debtors’ omnibus reply.
                          The disclosure statement’s discussion of the J&J              This objection has been mooted by the Debtors’
                          Protocol and the J&J Protocol Order is misleading. The        October 5, 2020 filing of the Plan and Disclosure
                          disclosure statement should disclose that there is no         Statement. These documents now reflect the Court’s
                          agreed J&J Protocol, that no J&J Protocol Order has           denial of the J&J Stay Motion and no longer
                          been entered or agreed to, and that J&J is presently          incorporate the J&J Protocol Order concept. Under the
                          disputing whether it has ongoing indemnification              Plan, all J&J Indemnification Rights and Obligations
                          obligations. Before a Disclosure Statement hearing is         will be transferred to the Talc Personal Injury Trust.
                          scheduled, the indemnification and litigation protocol
                          must be disclosed in full. (See Docket No. 2278 at 23- A more fulsome response is set forth in § III.A.2.a of
                          26.)                                                   the Debtors’ omnibus reply.


                                                                   8
RLF1 24099478v.1
                          Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20       Page 10 of 45




        Objecting Party                        Summary                                                     Debtors’
        and Docket No.                        of Objection                                                 Response
                                                                                    This objection has been mooted by the Debtors’
                                                                                    October 5, 2020 filing of the Plan and Disclosure
                                                                                    Statement. These documents now reflect the Court’s
                                                                                    denial of the J&J Stay Motion and no longer
                          The disclosure statement must discuss the status of any
                                                                                    incorporate the J&J Protocol Order concept. In
                          negotiations between any of the Plan Proponents and
                                                                                    addition, the Disclosure Statement adequately discloses
                          J&J concerning a potential J&J Protocol and J&J
                                                                                    the history of negotiations between the Debtors and
                          Protocol Order, and the prospects for an agreement
                                                                                    J&J. Under the Plan, all J&J Indemnification Rights
                          between Plan Proponents and J&J. (See Docket
                                                                                    and Obligations will be transferred to the Talc Personal
                          No. 2278 at 26-28.)
                                                                                    Injury Trust.

                                                                                  A more fulsome response is set forth in §§ III.A.2.a,
                                                                                  III.B.1 of the Debtors’ omnibus reply.
                                                                                  This is an objection to the substance of the TDP. Such
                                                                                  objections are premature and not ripe for consideration.
                          The Disclosure Statement should discuss that the TDP Instead, they should be considered at the proper time—
                          seem to allow double payment of some claims. (See plan confirmation.
                          Docket No. 2278 at 26-27.)
                                                                                  A more fulsome response is set forth in §§ III.A.1.a n.6,
                                                                                  III.B of the Debtors’ omnibus reply.
                                                                                  This is an objection to the substance of the TDP. Such
                                                                                  objections are premature and not ripe for consideration.
                                                                                  Instead, they should be considered at the proper time—
                                                                                  plan confirmation. Regardless, Section 5.2 of the
                                                                                  Original TDP discusses the resolution of all
                          The TDP does not explain how claims that have already
                                                                                  unliquidated Talc Personal Injury Claims. Section 5.4
                          been adjudicated or claims that are pending appeal will
                                                                                  of the Original TDP discusses the resolution of all
                          be paid. (See Docket No. 2278 at 28-29.)
                                                                                  Indirect Talc Personal Injury Claims.

                                                                                    A more fulsome response is set forth in
                                                                                    §§ III.A.1.a, n.6, III.B, III.A.6 of the Debtors’ omnibus
                                                                                    reply.


                                                                 9
RLF1 24099478v.1
                             Case 19-10289-LSS         Doc 2293-2        Filed 10/05/20       Page 11 of 45




        Objecting Party                            Summary                                                     Debtors’
        and Docket No.                            of Objection                                                 Response
                                                                                     This is an objection to the substance of the TDP. Such
                                                                                     objections are premature and not ripe for consideration.
                                                                                     Instead, they should be considered at the proper time—
                                                                                     plan confirmation. Regardless, Section 5.2 of the
                             The Disclosure Statement provides no disclosure on the
                                                                                     Original TDP discusses the resolution of all
                             treatment of the remaining 10% of Debtors’ talc-related
                                                                                     unliquidated Talc Personal Injury Claims.
                             liabilities. (See Docket No. 2278 at 29-30.)
                                                                                        A more fulsome response is set forth in
                                                                                        §§ III.A.1.a, n.6, III.B, III.A.6 of the Debtors’ omnibus
                                                                                        reply.
                                                                                        This objection has been mooted by the Debtors’
                                                                                        October 5, 2020 filing of the Plan, Disclosure
                                                                                        Statement, and revised confirmation schedule. Under
                             The Court should not adopt any confirmation schedule
                                                                                        the modified schedule set forth in the revised
                             that does not expressly provide reasonable time for
                                                                                        Solicitation Procedures Order filed on October 5, 2020,
                             potential objectors to consider the Disclosure
                                                                                        the deadline to vote on or object to the Plan will be
                             Statement and related documents, or to conduct
                                                                                        November 20, 2020, which is over six weeks away.
                             appropriate plan discovery, both fact and expert, before
                                                                                        This timeline complies with the requirements of the
                             confirmation objections are due. (See Docket No. 2278
                                                                                        Bankruptcy Code.
                             at 30-32.)
                                                                                        A more fulsome response is set forth in §§ III.D.2 of
                                                                                        the Debtors’ omnibus reply.
    Hartford Accident and
    Indemnity & First Sale
     Insurance Company       Hartford joins the Certain Insurers’ Superseding See Responses to Certain Insurers’ Superseding
           Joinder           Objection [Docket No. 2270].                     Objection [Docket No. 2270].

       [Docket No. 2272]
                             The Disclosure Statement does not include any
      Certain Insurers’                                                                 The Debtors are not required to summarize the TDP in
                             summary of the TDP or its impact on Talc Personal
    Superseding Objection                                                               the Disclosure Statement. The Plan, as supplemented
                             Injury Claims and the TDP itself lacks adequate
                                                                                        by the Original TDP and the Amended TDP, provides
                             information regarding treatment of such claims. (See
       [Docket No. 2270]                                                                more than sufficient information to allow a claimant to
                             Docket No. 2270 at 7-9.)

                                                                    10
RLF1 24099478v.1
                          Case 19-10289-LSS          Doc 2293-2        Filed 10/05/20       Page 12 of 45




        Objecting Party                         Summary                                                      Debtors’
        and Docket No.                         of Objection                                                  Response
                                                                                      assess how different types of Talc Personal Injury
                                                                                      Claims will be treated under the Plan.

                                                                                      A more fulsome response is set forth                  in
                                                                                      § III.A.1.b.2, n.9 of the Debtors’ omnibus reply.
                          The TDP fails to discuss the Debtors’ liability defenses,
                                                                                      Any criticism of the scheduled values contained in the
                          although the Debtors have a prepetition litigation
                                                                                      Original TDP or the Amended TDP should be resolved
                          record of successfully asserting such defenses. The
                                                                                      in connection with confirmation of the Plan. The
                          Disclosure Statement should point out the TDP’s
                                                                                      Debtors have not abandoned any defenses. The
                          abandonment of the Debtors’ liability defenses and the
                                                                                      scheduled values included in the TDP take into account
                          impact such abandonment could have on Talc Personal
                                                                                      such defenses.
                          Injury Claimants, including assertion of coverage
                          defenses to indemnification of talc liabilities by
                                                                                      A more fulsome response is set forth in §§ III.A.1.a n.6,
                          insurers and indemnitors. (See Docket No. 2270 at 9-
                                                                                      III.B, III.A.1.b.4 of the Debtors’ omnibus reply.
                          12.)
                          The Disclosure Statement is affirmatively misleading
                          because there is no discussion of the potential             This objection is misleading and misconstrues the
                          ramifications of the Debtors’ refusal to accept J&J’s       Debtors’ objection to the J&J Stay Motion. The
                          indemnification proposal, and the material differences      Debtors have never opposed J&J assuming its
                          between the TCC/FCR Proposed Order, which J&J               indemnification obligations, but did oppose J&J’s
                          opposed, and the J&J Stay Order. The Disclosure             procedurally improper and substantively deficient
                          Statement should discuss that the Plan is a rejection of    motion. The Debtors did not breach any contractual
                          J&J’s offer, which might have provided full recoveries      requirements by opposing J&J’s procedurally improper
                          to Talc Personal Injury Claims who settle with J&J or       motion, which was ultimately denied by the Court.
                          obtain judgments in the tort system, and that the
                          Debtors’ insurers may argue that J&J’s uncapped             A more fulsome response is set forth in § III.A.2.a n.13
                          indemnification obligation is primarily owed to the         of the Debtors’ omnibus reply.
                          Debtors’ insurers (See Docket No. 2270 at 12-15.)
                          Given that the funding for the Talc Personal Injury         This objection is misleading and misconstrues the
                          Trust is largely dependent on the availability of           Debtors’ objection to the J&J Stay Motion. The
                          insurance, the possibility that insurance availability      Debtors have never opposed J&J assuming its
                          may have been jeopardized by Debtors’ rejection of          indemnification obligations, but did oppose J&J’s
                          J&J’s indemnification offer should be disclosed to          procedurally improper and substantively deficient

                                                                 11
RLF1 24099478v.1
                          Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20      Page 13 of 45




        Objecting Party                        Summary                                                   Debtors’
        and Docket No.                        of Objection                                               Response
                          holders of Class 4 claims. (See Docket No. 2270 at 12- motion. The Debtors did not breach any contractual
                          15.)                                                   requirements by opposing J&J’s procedurally improper
                                                                                 motion, which was ultimately denied by the Court.

                                                                               A more fulsome response is set forth in § III.A.2.a n.13
                                                                               of the Debtors’ omnibus reply.
                                                                               This objection has been mooted by the Debtors’
                                                                               October 5, 2020 filing of the Plan and Disclosure
                                                                               Statement. These documents now reflect the Court’s
                          The TDP relies on and incorporates the J&J Protocol
                                                                               denial of the J&J Stay Motion and no longer
                          Order, but no J&J Protocol Order has been entered by
                                                                               incorporate the J&J Protocol Order concept.
                          the Court. (See Docket No. 2270 at 16-20.)
                                                                                   A more fulsome response is set forth in § III.A.2.a of
                                                                                   the Debtors’ omnibus reply.
                                                                                   This objection has been mooted by the Debtors’
                          The disclosure statement’s discussion of the J&J
                                                                                   October 5, 2020 filing of the Plan and Disclosure
                          Protocol and the J&J Protocol Order is misleading. The
                                                                                   Statement. These documents now reflect the Court’s
                          disclosure statement should disclose that there is no
                                                                                   denial of the J&J Stay Motion and no longer
                          agreed J&J Protocol, that no J&J Protocol Order has
                                                                                   incorporate the J&J Protocol Order concept.
                          been entered or agreed to, and that J&J is presently
                          disputing whether it has ongoing indemnification
                                                                                  A more fulsome response is set forth in §§ III.A.2.a of
                          obligations. (See Docket No. 2270 at 16-20.)
                                                                                  the Debtors’ omnibus reply.
                                                                                  This objection has been mooted by the Debtors’
                                                                                  October 5, 2020 filing of the Plan and Disclosure
                                                                                  Statement. These documents now reflect the Court’s
                          The disclosure statement must discuss the status of any
                                                                                  denial of the J&J Stay Motion and no longer
                          negotiations between any of the Plan Proponents and
                                                                                  incorporate the J&J Protocol Order concept. In
                          J&J concerning a potential J&J Protocol and J&J
                                                                                  addition, the Disclosure Statement adequately discloses
                          Protocol Order, and the prospects for an agreement
                                                                                  the history of negotiations between the Debtors and
                          between Plan Proponents and J&J. (See Docket
                                                                                  J&J. Under the Plan, all J&J Indemnification Rights
                          No. 2279 at ⁋ 49.)
                                                                                  and Obligations will be transferred to the Talc Personal
                                                                                  Injury Trust.


                                                                12
RLF1 24099478v.1
                          Case 19-10289-LSS          Doc 2293-2       Filed 10/05/20       Page 14 of 45




        Objecting Party                         Summary                                                    Debtors’
        and Docket No.                         of Objection                                                Response
                                                                                    A more fulsome response is set forth in §§ III.A.2.a,
                                                                                    III.B.1 of the Debtors’ omnibus reply.
                                                                                    This is an objection to the substance of the TDP. Such
                                                                                    objections are premature and not ripe for consideration.
                          The Disclosure Statement should discuss that the TDP Instead, they should be considered at the proper time—
                          seems to allow double payment of some claims. (See plan confirmation.
                          Docket No. 2270 at 16-20.)
                                                                                    A more fulsome response is set forth in §§ III.A.1.a n.6,
                                                                                    III.B of the Debtors’ omnibus reply.
                                                                                    This objection has been mooted by the Debtors’
                                                                                    October 5, 2020 filing of the Plan and Disclosure
                          The Plan appears to be unconfirmable as a matter of
                                                                                    Statement. These documents now reflect the Court’s
                          law because a condition precedent to confirmation is
                                                                                    denial of the J&J Stay Motion and no longer
                          that the Court must enter a finding construing the effect
                                                                                    incorporate the J&J Protocol Order concept.
                          of the J&J Protocol Order, but that order does not exist.
                          (See Docket No. 2270 at 16-20.)
                                                                                    A more fulsome response is set forth in § III.A.2.a of
                                                                                    the Debtors’ omnibus reply.
                          Since the deadline for filing plan confirmation Under the modified schedule set forth in the revised
                          objections has passed and the disclosure statement still Solicitation Procedures Order filed on October 5, 2020,
                          has not been approved, Debtors’ proposed schedule is the deadline to vote on or object to the Plan will be
                          out-of-date and must be rejected. Because there is no November 20, 2020, which is over six weeks away.
                          proposed schedule for the Court to consider, any This timeline complies with the requirements of the
                          consideration of a proposed schedule should be Bankruptcy Code.
                          deferred until after Debtors file a motion with notice
                          and an opportunity to respond. (See Docket No. 2270 A more fulsome response is set forth in § III.D.2 of the
                          at 20-21.)                                                Debtors’ omnibus reply.
                          Any new schedule that may be proposed must take into This objection has been mooted by the Debtors’
                          account the issues that will be raised concerning the October 5, 2020 filing of the Plan, Disclosure
                          Plan (including the TDP) and allow a reasonable time Statement, and revised confirmation schedule. Under
                          for potential objectors to obtain needed discovery. Any the modified schedule set forth in the revised
                          schedule must include a period for document Solicitation Procedures Order filed on October 5, 2020,
                          discovery, followed by adequate time for depositions, the deadline to vote on or object to the Plan will be
                          and should allow time following the completion of fact November 20, 2020, which is over six weeks away.

                                                                 13
RLF1 24099478v.1
                           Case 19-10289-LSS         Doc 2293-2        Filed 10/05/20      Page 15 of 45




        Objecting Party                          Summary                                                    Debtors’
        and Docket No.                          of Objection                                                Response
                           discovery for designation of experts, submission of This timeline complies with the requirements of the
                           expert reports, and expert discovery. (See Docket Bankruptcy Code.
                           No. 2270 at 20-21.)
                                                                               A more fulsome response is set forth in § III.D.2 of the
                                                                               Debtors’ omnibus reply.
                                                                               This objection has been mooted by the Debtors’
                                                                               October 5, 2020 filing of the Plan and Disclosure
                                                                               Statement. These documents now reflect the Court’s
                           The Plan is patently unconfirmable because the Plan
                                                                               denial of the J&J Stay Motion and no longer
                           and TDP are premised on the J&J Protocol Order,
                                                                               incorporate the J&J Protocol Order concept. Under the
                           which has been rejected by the Court. The TDP is
                                                                               Plan, all J&J Indemnification Rights and Obligations
                           silent as to what happens in the absence of the J&J
                                                                               will be transferred to the Talc Personal Injury Trust.
                           Protocol Order. (See Docket No. 2258 at ⁋ 6.)
                                                                                     A more fulsome response is set forth in § III.A.2.a of
                                                                                     the Debtors’ omnibus reply.
                                                                                     Any criticism of the scheduled values contained in the
                                                                                     Original TDP or the Amended TDP should be resolved
      Johnson & Johnson
                           The TDP claim values are not supported by the in connection with confirmation of the Plan. The
     Second Supplemental
                           Debtors’ litigation history or assertions that the Talc scheduled values included in the TDP take the Debtors’
          Objection
                           Personal Injury Claims are without merit. (See Docket defenses into account.
                           No. 2258 at ⁋⁋ 7-10.)
       [Docket No. 2258]
                                                                                     A more fulsome response is set forth in § III.A.1.b.4 of
                                                                                     the Debtors’ omnibus reply.
                                                                                     This is an objection to the substance of the TDP. Such
                           The TDP provides significant recoveries for claims that objections are premature and not ripe for consideration.
                           are medically or scientifically weak or unsubstantiated, Instead, they should be considered at the proper time—
                           and do not provide a basis for reducing compensation plan confirmation.
                           for claims that would fail as a matter of law in a number
                           of jurisdictions. (See Docket No. 2258 at ⁋⁋ 11-17.)      A more fulsome response is set forth in
                                                                                     §§ III.A.1.a, n.6, III.B of the Debtors’ omnibus reply.
                           The TDP payment structure allows certain categories This is an objection to the substance of the TDP. Such
                           of claimants to recover the full value of claims for the objections are premature and not ripe for consideration.
                           same injury against J&J in the tort system, as well as Instead, they should be considered at the proper time—

                                                                 14
RLF1 24099478v.1
                          Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20      Page 16 of 45




        Objecting Party                        Summary                                                   Debtors’
        and Docket No.                        of Objection                                               Response
                          through the Talc Personal Injury Trust. It is unclear plan confirmation. In any event, this objection has been
                          from the TDP whether the Talc Personal Injury Trust mooted by the Debtors’ October 5, 2020 filing of the
                          may then seek reimbursement from J&J for such Plan and Disclosure Statement.
                          claims. (See Docket No. 2258 at ⁋ 14.)
                                                                                  A more fulsome response is set forth in § III.A.1.a, n.6
                                                                                  of the Debtors’ omnibus reply.
                                                                                  This is an objection to the substance of the TDP. Such
                                                                                  objections are premature and not ripe for consideration.
                                                                                  Instead, they should be considered at the proper time—
                          The TDP is silent as to whether efforts will be made to plan confirmation. In any event, this objection has been
                          disclose claims made against J&J or co-defendants in partially mooted by the Debtors’ October 5, 2020 filing
                          the tort system, or against other trusts, or how a of the Plan and Disclosure Statement. Moreover, the
                          claimant’s recovery will be impacted by duplicative Debtors anticipate this objection will be addressed by
                          claims. (See Docket No. 2258 at ⁋ 15.)                  the Amended TDP.

                                                                                  A more fulsome response is set forth in § III.A.1.a, n.6
                                                                                  of the Debtors’ omnibus reply.
                                                                                  This objection has been mooted by the Debtors’
                                                                                  October 5, 2020 filing of the Plan and Disclosure
                          The TDP provide for disparate treatment of J&J by
                                                                                  Statement.
                          improperly excluding it from the definition of Indirect
                          Claimant. (See Docket No. 2258 at ⁋⁋ 18-19.)
                                                                                  A more fulsome response is set forth in § III.A.2.a of
                                                                                  the Debtors’ omnibus reply.
                                                                                  The TDP and Plan provide equal treatment to holders
                          The TDP provides disparate treatment to Indirect
                                                                                  of Indirect Talc Personal Injury Claims.
                          Claimants because it is not clear whether such
                          claimants will receive recovery for liquidated claims.
                                                                                  A more fulsome response is set forth in § III.B.3 of the
                          (See Docket No. 2258 at ⁋ 19.)
                                                                                  Debtors’ omnibus reply.
                                                                                  This is an objection to the substance of the TDP. Such
                          The TDP fails to adequately address the potential
                                                                                  objections are premature and not ripe for consideration.
                          universe of Claims against the Debtors because it does
                                                                                  Instead, they should be considered at the proper time—
                          not provide for a foreign injunction other than
                                                                                  plan confirmation.
                          Canadian Claims, even though there are potential


                                                                15
RLF1 24099478v.1
                          Case 19-10289-LSS         Doc 2293-2        Filed 10/05/20       Page 17 of 45




        Objecting Party                         Summary                                                    Debtors’
        and Docket No.                         of Objection                                                Response
                          foreign claims given the Debtors’ foreign affiliates A more fulsome response is set forth in §III.A.1.a, n.6,
                          (including ITI). (See Docket No. 2258 at ⁋⁋ 20-21.)  III.B of the Debtors’ omnibus reply.
                          The TDP does not explain why the Talc Personal Injury      This is an objection to the substance of the TDP. Such
                          Trust is provided the right to pursue claims against J&J   objections are premature and not ripe for consideration.
                          on behalf of claimants holding Indemnified Claims          Instead, they should be considered at the proper time—
                          who choose not to pursue J&J directly, or how the Talc     plan confirmation.
                          Personal Injury Trust would handle such claims, or
                          describe how this would be implemented. (See Docket       A more fulsome response is set forth in
                          No. 2258 at ⁋ 23.)                                        §§ III.A.1.a, n.6, III.B of the Debtors’ omnibus reply.
                                                                                    This objection has been mooted by the Debtors’
                                                                                    October 5, 2020 filing of the Plan and Disclosure
                          The TDP fails to define the universe of allowable
                                                                                    Statement. These documents now reflect the Court’s
                          claims or provide a procedure for how such claims
                                                                                    denial of the J&J Stay Motion and no longer
                          would be handled, including Indemnified Claims,
                                                                                    incorporate the J&J Protocol Order concept.
                          which are defined in reference to the J&J Protocol
                          Order. (See Docket No. 2258 at ⁋ 24.)
                                                                                    A more fulsome response is set forth in § III.A.2.a of
                                                                                    the Debtors’ omnibus reply.
                                                                                    This is an objection to the substance of the TDP. Such
                                                                                    objections are premature and not ripe for consideration.
                          The TDP fails to address the likely possibility that the
                                                                                    Instead, they should be considered at the proper time—
                          sub-fund structure will result in inequitable payouts for
                                                                                    plan confirmation.
                          claimants in different disease categories. (See Docket
                          No. 2258 at ⁋ 25.)
                                                                                    A more fulsome response is set forth in
                                                                                    §§ III.A.1.a, n.6, III.B of the Debtors’ omnibus reply.
                                                                                    The information relevant to a claimant’s assessment of
                                                                                    the Plan, Disclosure Statement, and TDP are the
                          The Disclosure Statement does not include information
                                                                                    ultimate claim values, rather than the process by which
                          on how the TCC and the FCR arrived at the claim
                                                                                    such values were reached. To the extent J&J is arguing
                          values in the TDP, what those values are based on, or
                                                                                    that the scheduled values are improper, this is an
                          any explanation of why those amounts are fair,
                                                                                    objection to the substance of the TDP. Such objections
                          equitable or reasonable to all parties. (See Docket
                                                                                    are premature and not ripe for consideration. Instead,
                          No. 2258 at ⁋ 26.)
                                                                                    they should be considered at the proper time—plan
                                                                                    confirmation.

                                                                 16
RLF1 24099478v.1
                             Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20      Page 18 of 45




        Objecting Party                           Summary                                                  Debtors’
        and Docket No.                           of Objection                                              Response

                                                                                     A more fulsome response is set forth in
                                                                                     §§ III.A.1.a, n.6, III.B of the Debtors’ omnibus reply.
 Employers Mutual Casualty
    Company Joinder          Employers Mutual Casualty Company joins the Certain See Responses to the Certain Insurers’ Second
                             Insurers’ Second Objection [Docket No. 2097].       Objection [Docket No. 2097].
      [Docket No. 2112]
   Certain Underwriters at
  Lloyd’s London & London    Certain Underwriters at Lloyd’s London & London
                                                                               See Responses to the Certain Insurers’ Second
   Market Insurers Joinder   Market Insurers join the Certain Insurers’ Second
                                                                               Objection [Docket No. 2097].
                             Objection [Docket No. 2097].
       [Docket No. 2111]
                                                                                      This objection has been mooted by the Debtors’
                             It is impossible to assess the Amended Disclosure September 10, 2020 filing of the Original TDP and
                             Statement because it has been filed without Trust Trust Agreement.
                             Distribution Procedures or the Talc Personal Injury
                             Trust Agreement. (See Docket No. 2110 at ⁋ 5.)           A more fulsome response is set forth in § I of the
                                                                                      Debtors’ omnibus reply.
                                                                                      This objection has been mooted by the Debtors’
                             The Amended Plan differs fundamentally from the October 5, 2020 filing of the Plan and Disclosure
      Cyprus Mines
                             original plan insofar as it contemplates that a major Statement. These documents now reflect the Court’s
 Corporation’s and Cyprus
                             subset of Talc Personal Injury Claims would be denial of the J&J Stay Motion and no longer
 Amax Minerals Company’s
                             assumed and defended by J&J. The Amended incorporate the J&J Protocol Order concept.
  Supplemental Objection
                             Disclosure Statement fails to disclose basic facts about
                             the J&J Protocol. (See Docket No. 2110 at ⁋⁋ 7-8.)       A more fulsome response is set forth in § III.A.2.a of
       [Docket No. 2110]
                                                                                      the Debtors’ omnibus reply.
                                                                                      This objection has been mooted by the Debtors’
                             The Disclosure Statement does not disclose that, even October 5, 2020 filing of the Plan and Disclosure
                             if the Debtors were to reach agreement with J&J on a Statement. These documents now reflect the Court’s
                             new order, they would need to obtain Court approval of denial of the J&J Stay Motion and no longer
                             that agreement, and possibly a hearing with discovery. incorporate the J&J Protocol Order concept. Under the
                             (See Docket No. 2110 at ⁋ 9.)                            Plan, all J&J Indemnification Rights and Obligations
                                                                                      will be transferred to the Talc Personal Injury Trust.

                                                                  17
RLF1 24099478v.1
                              Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20       Page 19 of 45




        Objecting Party                            Summary                                                     Debtors’
        and Docket No.                            of Objection                                                 Response

                                                                                        A more fulsome response is set forth in § III.A.2.a of
                                                                                        the Debtors’ omnibus reply.
                                                                                        Under the modified schedule set forth in the revised
                                                                                        Solicitation Procedures Order filed on October 5, 2020,
                                                                                        (a) the Voting Record Date will be October 8, 2020 and
                              The confirmation schedule cannot be approved unless
                                                                                        (b) the deadline to vote on or object to the Plan, will be
                              the Debtors address the deficiencies in the Disclosure
                                                                                        November 20, 2020, which is over six weeks away.
                              Statement. A revised confirmation schedule will need
                                                                                        This timeline complies with the requirements of the
                              to considered following the filing of a further amended
                                                                                        Bankruptcy Code.
                              disclosure statement. (See Docket No. 2110 at ⁋ 10.)
                                                                                      A more fulsome response is set forth in § III.D.2 of the
                                                                                      Debtors’ omnibus reply.
                                                                                      This objection has been mooted by the Debtors’
                              The Disclosure Statement does not provide “adequate
                                                                                      September 10, 2020 filing of the Original TDP and
                              information” absent the Trust Agreement and TDP that
                                                                                      Trust Agreement.
                              govern how the Debtors’ assets will be funneled to the
                              Trust, which have still not been filed. (See Docket No.
                                                                                      A more fulsome response is set forth in § I of the
                              2106 at 3.)
                                                                                      Debtors’ omnibus reply.
                                                                                      This objection has been mooted by the Debtors’
                                                                                      October 5, 2020 filing of the Plan and Disclosure
   Cyprus Historical Excess
                                                                                      Statement. These documents now reflect the Court’s
     Insurers’ Objection      The Debtors’ disclosure of the J&J indemnification
                                                                                      denial of the J&J Stay Motion and no longer
                              offer and Protocol Order is affirmatively misleading
                                                                                      incorporate the J&J Protocol Order concept.
       [Docket No. 2106]      and confusing. (See Docket No. 2106 at 3-4.)
                                                                                     A more fulsome response is set forth in § III.A.2.a of
                                                                                     the Debtors’ omnibus reply.
                                                                                     The Original Disclosure Statement and the Amended
                              The Amended Disclosure Statement was filed less than
                                                                                     Disclosure Statement were each filed more than 28
                              28 days before the August 26, 2020 approval hearing in
                                                                                     days in advance of the Disclosure Statement hearing
                              violation of Bankruptcy Rule 3017(a). (See Docket
                                                                                     scheduled for October 8, 2020. In any event, it is not
                              No. 2106 at 4-5.)
                                                                                     uncommon for disclosure statements to be amended in


                                                                    18
RLF1 24099478v.1
                            Case 19-10289-LSS          Doc 2293-2       Filed 10/05/20       Page 20 of 45




        Objecting Party                           Summary                                                    Debtors’
        and Docket No.                           of Objection                                                Response
                                                                                      response to disclosure statement objections less than 28
                                                                                      days prior to a disclosure statement hearing.

                                                                                       A more fulsome response is set forth in § III.D.1 of the
                                                                                       Debtors’ omnibus reply.
                                                                                       This Objection has been mooted by the Debtors’ filing
                                                                                       of the Original TDP on September 10, 2020 [Docket
                                                                                       No. 2184]. Also, under the modified schedule set forth
                                                                                       in the revised Solicitation Procedures Order filed on
                                                                                       October 5, 2020, (a) the Voting Record Date will be
                            The Court should not set any confirmation schedule
                                                                                       October 8, 2020 and (b) the deadline to vote on or
                            until after the Debtors file the TDP and set the terms for
                                                                                       object to the Plan, will be November 20, 2020, which
                            the J&J Protocol. (See Docket No. 2106 at 5.)
                                                                                       is over six weeks away. This timeline complies with
                                                                                       the requirements of the Bankruptcy Code.

                                                                                      A more fulsome response is set forth in § III.D.2 of the
                                                                                      Debtors’ omnibus reply.
                                                                                      This objection has been mooted by the Debtors’
                            The Court does not have the authority to enter the        October 5, 2020 filing of the Plan and Disclosure
                            TCC/FCR Proposed Order because the Bankruptcy             Statement. These documents now reflect the Court’s
                            Code does not allow the Court to expand the               denial of the J&J Stay Motion and no longer
                            obligations of a third party indemnitor, or change a      incorporate the J&J Protocol Order concept.
                            third party’s contractual rights, without consent. (See
     Johnson & Johnson      Docket No. 2105 at ⁋⁋ 9-13.)                            A more fulsome response is set forth in § III.A.2.a of
   Supplemental Objection                                                           the Debtors’ omnibus reply.
                                                                                    This objection has been mooted by the Debtors’
       [Docket No. 2105]                                                            October 5, 2020 filing of the Plan and Disclosure
                                                                                    Statement. These documents now reflect the Court’s
                            The proposed order would harm J&J’s statutory right
                                                                                    denial of the J&J Stay Motion and no longer
                            to have its proofs of claim be deemed “allowed” per
                                                                                    incorporate the J&J Protocol Order concept.
                            § 502. (See Docket No. 2105 at ⁋ 11.)
                                                                                      A more fulsome response is set forth in § III.A.2.a of
                                                                                      the Debtors’ omnibus reply.

                                                                   19
RLF1 24099478v.1
                          Case 19-10289-LSS        Doc 2293-2      Filed 10/05/20      Page 21 of 45




        Objecting Party                        Summary                                                 Debtors’
        and Docket No.                        of Objection                                             Response
                                                                               This objection has been mooted by the Debtors’
                                                                               October 5, 2020 filing of the Plan and Disclosure
                          The proposed order would force J&J to waive defenses Statement. These documents now reflect the Court’s
                          to the Debtors’ claims of indemnification related to denial of the J&J Stay Motion and no longer
                          Talc Personal Injury Claims. (See Docket No. 2105 at incorporate the J&J Protocol Order concept.
                          ⁋ 12.)
                                                                               A more fulsome response is set forth in § III.A.2.a of
                                                                               the Debtors’ omnibus reply.
                                                                               This objection has been mooted by the Debtors’
                                                                               October 5, 2020 filing of the Plan and Disclosure
                                                                               Statement. These documents now reflect the Court’s
                          The contracts that provide for indemnification grant denial of the J&J Stay Motion and no longer
                          forum selection and jury trial rights that cannot be incorporate the J&J Protocol Order concept. Under the
                          exonerated in Bankruptcy Court.         (See Docket Plan, all J&J Indemnification Rights and Obligations
                          No. 2105 at ⁋⁋ 14-15.)                               will be transferred to the Talc Personal Injury Trust.

                                                                                A more fulsome response is set forth in § III.A.2.a of
                                                                                the Debtors’ omnibus reply.
                                                                                This objection has been mooted by the Debtors’
                                                                                October 5, 2020 filing of the Plan and Disclosure
                                                                                Statement. These documents now reflect the Court’s
                                                                                denial of the J&J Stay Motion and no longer
                          The Amended Plan raises moral hazard concerns incorporate the J&J Protocol Order concept. In any
                          because Debtor will not have incentive to defend Talc event, reaching agreement with representatives of the
                          claims. (See Docket No. 2105 at ⁋ 17.)                talc claimants is necessary given Section 524(g)’s 75%
                                                                                approval requirement.

                                                                                 A more fulsome response is set forth in § III.B.1 of the
                                                                                 Debtors’ omnibus reply.
                          The Amended Plan would give Debtors continuing
                                                                                This objection has been mooted by the Debtors’
                          access to J&J’s insurance policies even while J&J has
                                                                                October 5, 2020 filing of the Plan and Disclosure
                          assumed the defense of J&J Talc Claims. (See Docket
                                                                                Statement. These documents now reflect the Court’s
                          No. 2105 at ⁋ 18.)

                                                              20
RLF1 24099478v.1
                          Case 19-10289-LSS        Doc 2293-2       Filed 10/05/20      Page 22 of 45




        Objecting Party                        Summary                                                  Debtors’
        and Docket No.                        of Objection                                              Response
                                                                                  denial of the J&J Stay Motion and no longer
                                                                                  incorporate the J&J Protocol Order concept.

                                                                                 A more fulsome response is set forth in § III.A.2.a of
                                                                                 the Debtors’ omnibus reply.
                                                                                 This objection has been mooted by the Debtors’
                                                                                 October 5, 2020 filing of the Plan and Disclosure
                          The Proposed Order would expand J&J
                                                                                 Statement. These documents now reflect the Court’s
                          indemnification obligations to cover an entity (Imerys
                                                                                 denial of the J&J Stay Motion and no longer
                          Talc Italy) and time period (post-2000) for which J&J
                                                                                 incorporate the J&J Protocol Order concept.
                          does not owe Debtors indemnification. (See Docket
                          No. 2105 at ⁋ 19.)
                                                                                 A more fulsome response is set forth in § III.A.2.a of
                                                                                 the Debtors’ omnibus reply.
                                                                                 Although the Debtors were under no legal obligation to
                                                                                 negotiate with J&J at all, the Debtors have expended
                                                                                 substantial efforts to negotiate a settlement with J&J
                                                                                 that would fully address J&J’s indemnification
                                                                                 obligations. Moreover, the Plan was proposed in “good
                          The Debtors’ attempt to compel settlement of
                                                                                 faith” because it achieves results consistent with the
                          indemnification obligations to J&J’s detriment
                                                                                 Bankruptcy Code and was proposed with honest and
                          constitutes bad faith. (See Docket No. 2105 at ⁋ 20.)
                                                                                 good intentions and the support of each of the TCC, the
                                                                                 FCR, Imerys S.A., and the Non-Debtor Affiliates.

                                                                               A more fulsome response is set forth in § III.B.1 of the
                                                                               Debtors’ omnibus reply.
                                                                               The Amended Plan’s classification of Indirect Talc
                                                                               Claims and Direct Talc Claims is consistent with well-
                                                                               established Third Circuit precedent that substantially
                          The Amended Plan improperly classifies Indirect Talc
                                                                               similar claims may be classified together. In any event,
                          Claims together with Direct Talc Claims. (See Docket
                                                                               this is an objection to the substance of the Plan. Such
                          No. 2105 at ⁋ 22.)
                                                                               objections are premature and not ripe for consideration.
                                                                               Instead, they should be considered at the proper time—
                                                                               plan confirmation.

                                                               21
RLF1 24099478v.1
                          Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20      Page 23 of 45




        Objecting Party                        Summary                                                   Debtors’
        and Docket No.                        of Objection                                               Response

                                                                                  A more fulsome response is set forth in § III.B.3 of the
                                                                                  Debtors’ omnibus reply.
                                                                                  The Amended Plan’s classification of Indirect Talc
                                                                                  Claims and Direct Talc Claims is consistent with well-
                                                                                  established Third Circuit precedent that substantially
                                                                                  similar claims may be classified together. In any
                          The Amended Plan provides unequal treatment to event, this is an objection to the substance of the Plan.
                          holders of indirect and direct holders of Talc Personal Such objections are premature and not ripe for
                          Injury Claims. (See Docket No. 2105 at ⁋ 22.)           consideration. Instead, they should be considered at
                                                                                  the proper time—plan confirmation.

                                                                                  A more fulsome response is set forth in § III.B.3 of the
                                                                                  Debtors’ omnibus reply.
                                                                                  The Plan contains robust insurance neutrality
                                                                                  language, which is similar to language approved in
                          The Amended Plan Contains Inadequate Insurance other plans.
                          Neutrality Language. (See Docket No. 2105 at ⁋ 22.)
                                                                                  A more fulsome response is set forth in § III.A.4 of the
                                                                                  Debtors’ omnibus reply.
                                                                                  This objection has been mooted by the Debtors’
                                                                                  October 5, 2020 filing of the Plan and Disclosure
                          The Revised Disclosure Statement gives the false Statement. These documents now reflect the Court’s
                          impression that all parties agree on the terms of J&J’s denial of the J&J Stay Motion and no longer
                          assumption of the defense of the J&J Talc Claims. No incorporate the J&J Protocol Order concept.
                          consensus exists. (See Docket No. 2105 at ⁋⁋ 25-26.)
                                                                                  A more fulsome response is set forth in § III.A.2.a of
                                                                                  the Debtors’ omnibus reply.
                                                                                  This objection has been mooted by the Debtors’
                          The Revised Disclosure Statement misleads creditors
                                                                                  October 5, 2020 filing of the Plan and Disclosure
                          into thinking the Court has the power to implement the
                                                                                  Statement. These documents now reflect the Court’s
                          terms of the TCC/FCR’s Proposed Order without the
                                                                                  denial of the J&J Stay Motion and no longer
                          consent of J&J. (See Docket No. 2105 at ⁋ 27.)
                                                                                  incorporate the J&J Protocol Order concept.

                                                                22
RLF1 24099478v.1
                          Case 19-10289-LSS        Doc 2293-2       Filed 10/05/20       Page 24 of 45




        Objecting Party                        Summary                                                   Debtors’
        and Docket No.                        of Objection                                               Response

                                                                                   A more fulsome response is set forth in § III.A.2.a of
                                                                                   the Debtors’ omnibus reply.
                                                                                   This objection has been mooted by the Debtors’
                                                                                   October 5, 2020 filing of the Plan and Disclosure
                          The Revised Disclosure Statement does not adequately     Statement. These documents now reflect the Court’s
                          address a scenario in which the Court does not approve   denial of the J&J Stay Motion and no longer
                          the TCC/FCR Proposed Order or the J&J Stay Motion,       incorporate the J&J Protocol Order concept. Under the
                          even though either outcome would have a large impact     Plan, all J&J Indemnification Rights and Obligations
                          on J&J’s indemnification obligations. (See Docket        will be transferred to the Talc Personal Injury Trust.
                          No. 2105 at ⁋ 28.)
                                                                                A more fulsome response is set forth in § III.A.2.a of
                                                                                the Debtors’ omnibus reply.
                                                                                This objection has been mooted by the Debtors’
                                                                                September 10, 2020 filing of the Original TDP. The
                          The Revised Disclosure Statement does not provide
                                                                                Debtors are not required to summarize the TDP within
                          adequate information regarding the treatment of J&J
                                                                                the Disclosure Statement itself.
                          Talc Claims because no TDP has been filed or
                          disclosed. (See Docket No. 2105 at ⁋ 29.)
                                                                                A more fulsome response is set forth in III.A.1.b.2, n.9
                                                                                of the Debtors’ omnibus reply.
                                                                                The Disclosure Statement provides adequate
                                                                                information regarding the Rio Tinto/Zurich Settlement
                          The Revised Disclosure Statement does not provide
                                                                                under Section 1125.
                          adequate details of the Rio Tinto/Zurich Settlement.
                          (See Docket No. 2105 at ⁋⁋ 30-32.)
                                                                                A more fulsome response is set forth in § III.A.2.b of
                                                                                the Debtors’ omnibus reply.
                                                                                The Disclosure Statement provides adequate
                                                                                information regarding the Debtors’ insurance assets
                          Revised Disclosure Statement does not explain why the
                                                                                under Section 1125.
                          Zurich Policies from 2001 to 2008 are exhausted. (See
                          Docket No. 2105 at ⁋⁋ 30-32.)
                                                                                A more fulsome response is set forth in § III.A.2.b of
                                                                                the Debtors’ omnibus reply.


                                                               23
RLF1 24099478v.1
                          Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20       Page 25 of 45




        Objecting Party                        Summary                                                    Debtors’
        and Docket No.                        of Objection                                                Response
                                                                                  The Disclosure Statement adequately discloses that
                          Revised Disclosure Statement does not adequately
                                                                                  J&J believes it is an additional insured under the Zurich
                          explain whether Additional Insureds (e.g., J&J) under
                                                                                  Policies and complies with Section 1125.
                          the Zurich Policies have Indirect Talc Personal Injury
                          Claims that will be channeled to the Trust. (See Docket
                                                                                  A more fulsome response is set forth in § III.A.2.b of
                          No. 2105 at ⁋⁋ 30-32.)
                                                                                  the Debtors’ omnibus reply.
                                                                                  This objection has been mooted by the Debtors’
                                                                                  September 10, 2020 filing of the Original TDP. The
                          Because no TDP has been filed, there is not adequate
                                                                                  TDP adequately addresses the treatment of Indirect
                          information concerning how Indirect Talc Personal
                                                                                  Talc Personal Injury Claims.
                          Injury Claims will be treated. (See Docket No. 2105 at
                          ⁋ 33.)
                                                                                  A more fulsome response is set forth in § I of the
                                                                                  Debtors’ omnibus reply.
                                                                                  This objection has been mooted by the Debtors’
                                                                                  September 10, 2020 filing of the Original TDP. The
                          The TDP do not contain adequate information
                                                                                  TDP adequately address anti-fraud protections.
                          concerning anti-fraud protections. (See Docket No.
                          2105 at ⁋ 33.)
                                                                                  A more fulsome response is set forth in § III.A.1.b.1 of
                                                                                  the Debtors’ omnibus reply.
                                                                                  The Disclosure Statement adequately explains the
                                                                                  value of the Debtors’ insurance assets and complies
                          The Disclosure Statement does not explain the basis for
                                                                                  with Section 1125.
                          the $830 million valuation of Talc Insurance Policies.
                          (See Docket No. 2279 at ⁋ 49.)
                                                                                  A more fulsome response is set forth in § III.A.2.b of
                                                                                  the Debtors’ omnibus reply.
                                                                                  The Debtors are currently unaware of any Imerys S.A.
                                                                                  indemnification rights. However, they will identify
                          The Disclosure Statement contains inadequate
                                                                                  such rights to the extent they become aware of them.
                          information concerning Imerys S.A.’s indemnification
                          rights. (See Docket No. 2105 at ⁋ 33.)
                                                                                  A more fulsome response is set forth in § III.A.2.c n.20
                                                                                  of the Debtors’ omnibus reply.



                                                                24
RLF1 24099478v.1
                             Case 19-10289-LSS          Doc 2293-2       Filed 10/05/20        Page 26 of 45




        Objecting Party                            Summary                                                     Debtors’
        and Docket No.                            of Objection                                                 Response
                                                                                       The Disclosure statement contains adequate
                                                                                       information regarding the scope of the release of claims
                             The Disclosure Statement contains inadequate against the Non-Debtor Affiliates and complies with
                             information regarding the release of claims against Section 1125.
                             Non-Debtor Affiliates. (See Docket No. 2105 at ⁋ 33.)
                                                                                       A more fulsome response is set forth in § 3.A.6.e of the
                                                                                       Debtors’ omnibus reply.
                                                                                       This Objection is premature. At the disclosure
                                                                                       statement stage, courts focus on whether or not a
                                                                                       liquidation analysis has been performed, rather than on
                                                                                       the conclusions of that analysis. Regardless, the
                             The Disclosure Statement fails the best interest test
                                                                                       Amended Liquidation Analysis demonstrates that
                             because it does not establish that creditors will receive
                                                                                       claimants are likely to receive recoveries under the Plan
                             better value than under Chapter 7 liquidation. (See
                                                                                       that are equal to or greater than the recoveries available
                             Docket No. 2105 at ⁋ 33.)
                                                                                       to them in a liquidation scenario.

                                                                                   A more fulsome response is set forth in § III.B.2 of the
                                                                                   Debtors’ omnibus reply.
                                                                                   This objection has been mooted by the Debtors’
                             The Disclosure Statement contains inadequate
                                                                                   September 10, 2020 filing of the Original TDP.
                             information regarding recoveries for holders of Talc
                             Personal Injury Claims because no TDP has been filed.
                                                                                   A more fulsome response is set forth in § I of the
                             (See Docket No. 2105 at ⁋ 33.)
                                                                                   Debtors’ omnibus reply.
    Hartford Accident and
   Indemnity Company and
                             Hartford Accident and Indemnity Company and First
     First State Insurance                                                      See Responses to Certain Insurers’ Second Objection
                             State Insurance Company join the Certain Insurers’
      Company Joinder                                                           [Docket No. 2097].
                             Second Objection [Docket No. 2097].
       [Docket No. 2104]
    Providence Washington
     Insurance Company’s     Providence Washington Insurance Company joins the See Responses to Certain Insurers’ Second Objection
           Joinder           Certain Insurers’ Second Objection [Docket No. 2097]. [Docket No. 2097].


                                                                    25
RLF1 24099478v.1
                              Case 19-10289-LSS          Doc 2293-2         Filed 10/05/20       Page 27 of 45




        Objecting Party                             Summary                                                      Debtors’
        and Docket No.                             of Objection                                                  Response
       [Docket No. 2103]

                                                                                      This objection has been mooted by the Debtors’
                              The Disclosure Statement contains inadequate
                                                                                      September 10, 2020 filing of the Original TDP.
                              information because it does not discuss the TDP and
                              the TDP has not been filed. (See Docket No. 2097 at
                                                                                      A more fulsome response is set forth in § I,
                              1-2.)
                                                                                      III.A.1.b.2, n.9 of the Debtors’ omnibus reply.
                                                                                      This objection has been mooted by the Debtors’
                                                                                      October 5, 2020 filing of the Plan and Disclosure
                              The Disclosure Statement’s discussion of the J&J Statement. These documents now reflect the Court’s
                              Protocol and the J&J Protocol Order is affirmatively denial of the J&J Stay Motion and no longer
                              misleading and confusing. (See Docket No. 2097 at 2- incorporate the J&J Protocol Order concept.
   Certain Insurers’ Second   6.)
          Objection                                                                   A more fulsome response is set forth in § III.A.2.a of
                                                                                      the Debtors’ omnibus reply.
       [Docket No. 2097]                                                              This Objection has been mooted by the Debtors’ filing
                                                                                      of the Original TDP on September 10, 2020 [Docket
                                                                                      No. 2184]. Under the modified schedule set forth in the
                              A new disclosure statement hearing should be revised Solicitation Procedures Order filed on October
                              scheduled 28 days after the TDP is filed to comply with 5, 2020, the deadline to vote on or object to the Plan,
                              Bankruptcy Rule 3017, and the confirmation schedule will be November 20, 2020, which is over six weeks
                              should be revisited following the filing of the TDP. away. This timeline complies with the requirements of
                              (See Docket No. 2097 at 6-10.)                          the Bankruptcy Code.

                                                                                           A more fulsome response is set forth in § III.D.1 of the
                                                                                           Debtors’ omnibus reply.
                              For the Plan Proponents to have meaningfully                 This objection has been partially mooted by the
                              complied with the notice requirements of Bankruptcy          Debtors’ September 10, 2020 filing of the Original
          U.S. Trustee
                              Rule 2002(b), the Plan Proponents should have filed          TDP and Trust Agreement. The Debtors attached
           Objection
                              and served, at least 28 days prior to the objection          financial projections to the First Amended Disclosure
                              deadline to the Motion, a complete disclosure statement      Statement, filed on August 12, 2020, and updated
       [Docket No. 1911]
                              that included disclosures relating to (a) the substance of   financial projections were attached to the Disclosure
                              the Trust Distribution Procedures, (b) the substance of      Statement filed on October 5, 2020. Other supporting

                                                                      26
RLF1 24099478v.1
                          Case 19-10289-LSS          Doc 2293-2        Filed 10/05/20       Page 28 of 45




        Objecting Party                         Summary                                                     Debtors’
        and Docket No.                         of Objection                                                 Response
                          the Trust Agreement, (c) the substance of the               documents will be appropriately filed with the Plan
                          Cooperation Agreement, (d) the identity and                 Supplement.
                          compensation of the Trustee and the Talc Trust
                          Advisory Committee, and (e) the Debtors’ financial          A more fulsome response is set forth in § III.D.1 of the
                          projections (including for ITI). (See Docket No. 1911       Debtors’ omnibus reply.
                          at ⁋⁋ 43-49.)
                                                                                      The Debtors are not required to summarize the TDP in
                                                                                      the Disclosure Statement. In any event, the Plan, as
                          To comply with Section 1125, it is imperative for the
                                                                                      supplemented by the Original TDP, provides sufficient
                          Disclosure Statement to include disclosures as to how
                                                                                      information to allow a claimant to assess how different
                          the TDP provides for the processing of different types
                                                                                      types of Talc Personal Injury Claims will be treated
                          of claims, and how the Trust will address issues relating
                                                                                      under the Plan.
                          to the differing coverage under the Debtors’ various
                          insurance policies. (See Docket No. 1911 at ⁋ 50.)
                                                                                      A more fulsome response is set forth in § III.A.1.a,
                                                                                      III.A.1.b.2, n.9 of the Debtors’ omnibus reply.
                          The Disclosure Statement is deficient because it does
                          not describe safeguards for preventing fraud and
                                                                                      This objection has been mooted by the Debtors’
                          minimizing recovery for non-meritorious claims, the
                                                                                      September 10, 2020 filing of the Original TDP. These
                          circumstances under which claim and payment
                                                                                      documents contain specific provisions regarding anti-
                          information can be disclosed by the Trust. It is unclear
                                                                                      fraud measures.
                          whether, and to what extent, the eventual TDP will
                          permit claimants to file claims and receive payments in
                                                                                      A more fulsome response is set forth in ⁋⁋ III.A.1.b.1
                          complete anonymity and in a manner that may prevent
                                                                                      of the Debtors’ omnibus reply.
                          any meaningful audit of Trust claims and payments.
                          (See Docket No. 1911 at ⁋ 51.)
                          The Disclosure Statement lacks information relating to      The governance of the Talc Personal Injury Trust is
                          governance of the Talc Personal Injury Trust, and how       addressed by the Trust Agreement, which was filed on
                          conflicts of interest that arise in the course of           September 10, 2020. Moreover, the identity of
                          administering the Talc Personal Injury Trust will be        individuals to serve on the Talc Personal Injury Trust
                          resolved. The failure to include these disclosures also     will be disclosed with the Plan Supplement.
                          violates Section 1129(a)(5)(A), which provides that a
                          plan cannot be confirmed unless the proponent “has          A more fulsome response is set forth in § III.A.1.a of
                          disclosed the identity and affiliations of any individual   the Debtors’ omnibus reply.

                                                                 27
RLF1 24099478v.1
                          Case 19-10289-LSS           Doc 2293-2        Filed 10/05/20        Page 29 of 45




        Objecting Party                          Summary                                                      Debtors’
        and Docket No.                          of Objection                                                  Response
                          proposed to serve, after confirmation of the plan, as a
                          director, officer, or voting trustee of the debtor, an
                          affiliate of the debtor participating in a joint plan with
                          the debtor, or a successor to the debtor under the plan.”
                          (See Docket No. 1911 at ⁋ 46.)
                          Voting procedures allow attorneys to vote on behalf of
                          their clients if authorized to do so. Because law firms
                          representing individual members of the TCC are
                          encompassed in definition of “Released Parties” and           The purported conflicts of interest identified in this
                          majority of such firms represent talc claimants, talc         objection are so narrow in scope and contextually
                          claimants will be releasing their own attorneys unless        constrained as to not present a realistic concern.
                          they vote to reject the plan, or do not vote on the plan
                          and opt out of giving such releases. The TCC, the             A more fulsome response is set forth in § III.D.3 of the
                          individual members thereof, and each of their                 Debtors’ omnibus reply.
                          representatives must be omitted from the definition of
                          “Released Parties” to remedy this conflict. (See Docket
                          No. 1911 at ⁋⁋ 55-62.)
                          It does not appear that the Motion was served on
                                                                                        The Disclosure Statement Notice was served on all
                          holders of Talc Personal Injury Claims, or their
                                                                                        known attorneys of holders of Direct Talc Personal
                          counsel, unless they were included on the 2002 service
                                                                                        Injury Claims (and the Motion was served on the 2002
                          list. If so, those who were not included on the 2002
                                                                                        Notice List). Moreover, the Notice provided directions
                          service list have not received notice of the proposal that
                                                                                        on how to obtain copies of the Motion, the Plan and the
                          the Court temporarily value all Talc Personal Injury
                                                                                        Disclosure Statement and no other parties have
                          Claims at $1.00, or that holders of direct Talc Personal
                                                                                        objected to the valuation of the Direct Talc Personal
                          Injury Claims will not be permitted to file 3018(a)
                                                                                        Injury Claims at $1 for voting purposes only.
                          motions to seek to have their claim valued at more than
                          a $1.00 for voting purposes, but that holders of Indirect
                                                                                        A more fulsome response is set forth in § III.D.5 of the
                          Talc Personal Injury Claims shall have that right. (See
                                                                                        Debtors’ omnibus reply.
                          Docket No. 1911 at ⁋ 64.)
                          All holders of Talc Personal Injury Claims, whether           This objection misconstrues the objectives of the
                          direct or indirect, should have the ability to file 3018(a)   Bankruptcy Code and the Solicitation Procedures, both
                          motions, or holders of direct Talc Personal Injury            of which prioritize apportioning voting power
                          Claims should have the right to object to confirmation        equitably according to economic interest.

                                                                   28
RLF1 24099478v.1
                          Case 19-10289-LSS           Doc 2293-2        Filed 10/05/20        Page 30 of 45




        Objecting Party                          Summary                                                       Debtors’
        and Docket No.                          of Objection                                                   Response
                          on the basis that their vote was valued at $1.00, and
                          notice of this right should be provided in the Disclosure     A more fulsome response is set forth in §§ III.C.2,
                          Statement, the Confirmation Hearing Notice and the            III.D.2 of the Debtors’ omnibus reply.
                          Ballots. (See Docket No. 1911 at ⁋⁋ 64-66.)
                          The U.S. Trustee objects to there being less than 14
                                                                                        The Plan now contemplates that notice of any revisions
                          days between the latest day that the Debtors may serve
                                                                                        or additions to the list of contracts that will be assumed
                          an amendment to the Proposed Cure Cost or any other
                                                                                        as part of the Plan will occur no later than 16 days prior
                          aspect of the initial Contract/Lease Notice, and the date
                                                                                        to the Confirmation Hearing.
                          by which the affected contract or lease counterparty
                          must object to the same, unless the Debtors agree to
                                                                                        A more fulsome response is set forth in § III.D.4 of the
                          make service of such amendment by overnight mail.
                                                                                        Debtors’ omnibus reply.
                          (See Docket No. 1911 at ⁋ 67-68.)
                                                                                        The expanded service list proposed by this objection is
                          While the proposed form of order has a provision as to
                                                                                        costly, burdensome, and impractical, especially in light
                          when the Plan Supplement will be filed, it does not
                                                                                        of potential delays with physical mail delivery during
                          include any provision regarding on whom it will be
                                                                                        the global pandemic. Moreover, the Plan Supplement
                          served. Although the totality of the contents of the Plan
                                                                                        and Solicitation Procedures Order will be available
                          Supplement have not been disclosed, those that have,
                                                                                        online through the Debtors’ Claims Agent’s website.
                          including the Cooperation Agreement, are significant
                          enough to be served on all creditors entitled to vote, as
                                                                                        A more fulsome response is set forth in III.D.5 of the
                          well as on the 2002 list. (See Docket No. 1911 at ⁋ 69.)
                                                                                        Debtors’ omnibus reply.
                          The U.S. Trustee made a request to the Plan Proponents
                          that the proposed order approving the Disclosure
                          Statement and Solicitation Procedures include a               Despite the substantial expense associated with doing
                          requirement that certain governmental entities be             to, the Debtors have agreed to serve the order
                          served with a copy of such order, if and when entered         approving the Disclosure Statement and Solicitation
                          by this Court, as well as with the Confirmation Hearing       Procedures and the Confirmation Hearing Notice on
                          Notice. While the Plan Proponents have agreed to              various governmental entities.
                          include certain of the requested governmental entities
                          as notice parties, they have not agreed to include the        A more fulsome response is set forth in § III.D.5 of the
                          following: (i) state and local taxing authorities in the      Debtors’ omnibus reply.
                          jurisdictions in which the Debtors have tax liability,
                          and (ii) federal, state and local authorities that regulate

                                                                   29
RLF1 24099478v.1
                              Case 19-10289-LSS         Doc 2293-2        Filed 10/05/20       Page 31 of 45




        Objecting Party                             Summary                                                    Debtors’
        and Docket No.                             of Objection                                                Response
                              any portion of the debtors’ business, including the
                              Environmental Protection Agency, and state
                              environmental agencies. These governmental agencies
                              may have claims in these cases, or may have other
                              interests that entitle them to receive the notice
                              requested. They should therefore be included in the
                              proposed Solicitation Order as notice parties. (See
                              Docket No. 1911 at ⁋ 70.)
    Providence Washington
     Insurance Company
                              Providence Washington Insurance Company joins the See Responses to the Certain Insurers’ First Objection
           Joinder
                              Certain Insurers’ First Objection [Docket No. 1865]. [Docket No. 1865].
      [Docket No. 1908]
   Certain Underwriters at
  Lloyd’s London & Certain
                              Certain Underwriters at Lloyd’s London & Certain
  London Market Insurers’                                                             See Responses to the Certain Insurers’ First Objection
                              London Market Insurers join the Certain Insurers’ First
           Joinder                                                                    [Docket No. 1865].
                              Objection [Docket No. 1865].
       [Docket No. 1901]
                                                                                         This objection has been mooted by the Debtors’ August
                                                                                         12, 2020 filing of the First Amended Disclosure
                                                                                         Statement, September 10, 2020 filing of the Original
                              The Disclosure Statement cannot lawfully be set for
                                                                                         TDP and Trust Agreement and October 5, 2020 filing
                              hearing until the Debtors file a plan of reorganization
                                                                                         of the Plan and Disclosure Statement. The Original
                              and disclosure statement that sets out how claims are to
  Cyprus’ Historical Excess                                                              Disclosure Statement and the Amended Disclosure
                              be allowed and valued. Parties should have at least the
    Insurers Objection                                                                   Statement were each filed more than 28 days in
                              statutorily required 28 days from that point to review
                                                                                         advance of the Disclosure Statement hearing scheduled
                              the disclosures before the Court holds a hearing on the
       [Docket No. 1894]                                                                 for October 8, 2020. In any event, it is not uncommon
                              Disclosure Statement. The confirmation schedule
                                                                                         for disclosure statements to be amended in response to
                              should also be postponed accordingly. (See Docket No.
                                                                                         disclosure statement objections less than 28 days prior
                              1894 at 2-3.)
                                                                                         to a disclosure statement hearing. Further, under the
                                                                                         modified schedule set forth in the revised Solicitation
                                                                                         Procedures Order filed on October 5, 2020 , (a) the

                                                                     30
RLF1 24099478v.1
                          Case 19-10289-LSS          Doc 2293-2        Filed 10/05/20       Page 32 of 45




        Objecting Party                         Summary                                                      Debtors’
        and Docket No.                         of Objection                                                  Response
                                                                                      Confirmation Hearing will be December 17, 2020 and
                                                                                      (b) the deadline to vote on or object to the Plan, will be
                                                                                      November 20, 2020, which is over six weeks away.
                                                                                      This timeline complies with the requirements of the
                                                                                      Bankruptcy Code.

                                                                                      A more fulsome response is set forth in § III.A.1.a,
                                                                                      III.D.1 of the Debtors’ omnibus reply.
                          The Plan of Reorganization was filed without a Trust
                                                                                      This objection has been partially mooted by the
                          Agreement, Trust Distribution Procedures, the
                                                                                      Debtors’ September 10, 2020 filing of the Original
                          Contributed Indemnity and Insurance Interests, the
                                                                                      TDP and Trust Agreement.         In addition, other
                          Cooperation Agreement, the Talc PI Note, the Talc PI
                                                                                      supporting documents will be appropriately filed with
                          Pledge Agreement, or even a list of the insurance
                                                                                      the Plan Supplement.
                          policies or insurance carriers implicated by the terms of
                          the Plan. The Disclosure Statement will thus have to
                                                                                      A more fulsome response is set forth in § III.A.1.a of
                          be reapproved once it is completed in order to satisfy
                                                                                      the Debtors’ omnibus reply.
                          Section 1125(c). (See Docket No. 1894 at 3-6.)
                                                                                    This objection has been partially mooted by the
                                                                                    Debtors’ September 10, 2020 filing of the Original
                          Unlike every other asbestos trust formed in bankruptcy,
                                                                                    TDP and Trust Agreement.          In addition, other
                          the Debtors have noticed a hearing to approve a
                                                                                    supporting documents will be appropriately filed with
                          disclosure statement without critical information on
                                                                                    the Plan Supplement.
                          how tort claims will be allowed and valued. (See
                          Docket No. 1894 at 6-7.)
                                                                                    A more fulsome response is set forth in § III.A.1.a of
                                                                                    the Debtors’ omnibus reply.
                                                                                    This objection is misleading and misconstrues the
                                                                                    Debtors’ objection to the J&J Stay Motion. The
                          The Debtors fail to disclose the reasons that they have
                                                                                    Debtors have never opposed J&J assuming its
                          sought to block J&J from assuming the defense, the
                                                                                    indemnification obligations, but did oppose J&J’s
                          risks that flow from the implications of their actions or
                                                                                    procedurally improper motion. The Debtors did not
                          any type of comparison of the J&J proposal to the
                                                                                    breach any contractual requirements by opposing J&J’s
                          results of the Plan. (See Docket No. 1894 at 7-11.)
                                                                                    procedurally improper motion, which was ultimately
                                                                                    denied by the Court.

                                                                 31
RLF1 24099478v.1
                          Case 19-10289-LSS          Doc 2293-2         Filed 10/05/20       Page 33 of 45




        Objecting Party                         Summary                                                      Debtors’
        and Docket No.                         of Objection                                                  Response

                                                                                       A more fulsome response is set forth in § III.A.2.a n.13
                                                                                       of the Debtors’ omnibus reply.
                          A meaningful evaluation of how insurers’ coverage,
                          coverage defenses, and possible claims for contribution
                          or subrogation are implicated by the Plan depends on
                          the TDP, Trust Agreement, and other withheld Plan            The Plan contains robust insurance neutrality language,
                          documents and thus compels denying approval of the           which is similar to language approved in other plans.
                          Disclosure Statement until these documents are filed,        In addition, this objection has been mooted by the
                          absent which the Disclosure Statement fails to disclose      Debtors’ September 10, 2020 filing of the Original
                          the insurers’ rights and obligations under the Plan. The     TDP and Trust Agreement.
                          insurance neutrality language in the Plan means
                          nothing without a clear understanding of which               A more fulsome response is set forth in §§
                          coverage defenses are purportedly disallowed or may          III.A.1, III.A.4 of the Debtors’ omnibus reply.
                          otherwise be limited or impaired under the withheld
                          sections of the Plan and Plan Documents. (See Docket
                          No. 1894 at 11-12.)
                                                                                       The Plan adequately describes the Debtors’ insurance
                          The Disclosure Statement does not disclose the               assets, as well as ongoing disputes regarding such
                          infirmity of the Debtors’ claim to insurance, or even the    insurance assets. Detailed descriptions of insurance
                          insurance policies and insurance carriers that will be       policies are not relevant to claimants’ analysis of the
                          contributing to the Plan as the list of insurance policies   Plan.
                          will be filed with the Plan Supplement. (See Docket
                          No. 1894 at 12-13.)                                          A more fulsome response is set forth in § III.A.2.b of
                                                                                       the Debtors’ omnibus reply.
                                                                                       This objection has been mooted by the Debtors’
                          If the Court were to set a schedule, it should include
                                                                                       October 5, 2020 filing of the Plan and Disclosure
                          appropriate time periods for potential objectors to
                                                                                       Statement. Further, under the modified schedule set
                          conduct discovery before the deadline for filing plan
                                                                                       forth in the revised Solicitation Procedures Order filed
                          objections—including adequate time for document
                                                                                       on October 5, 2020, (a) the Voting Record Date will be
                          discovery followed by depositions, and designation of
                                                                                       October 8, 2020 and (b) the deadline to vote on or
                          experts, submission of expert reports and expert
                                                                                       object to the Plan, will be November 20, 2020, which
                          recovery. (See Docket No. 1894 at 13-14.)
                                                                                       is over six weeks away. This timeline complies with

                                                                  32
RLF1 24099478v.1
                             Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20      Page 34 of 45




        Objecting Party                           Summary                                                   Debtors’
        and Docket No.                           of Objection                                               Response
                                                                                      the requirements of the Bankruptcy Code and provides
                                                                                      ample time for parties to conduct discovery, as many
                                                                                      have already done.

                                                                                      A more fulsome response is set forth in § III.D.2 of the
                                                                                      Debtors’ omnibus reply.
   Talcum Powder Retailers
          Joinder            Talcum Powder Retailers join the Johnson & Johnson See Responses to Johnson & Johnson Objection
                             Objection [Docket No. 1878].                       [Docket No. 1878].
       [Docket No. 1879]
                             The Disclosure Statement contains inadequate             This objection has been mooted by the Debtors’
                             information. The Debtors have not filed the TDP, so it   September 10, 2020 filing of the Original TDP.
                             is impossible for talc claimants to determine how they
                             will be treated or what recovery they would receive    A more fulsome response is set forth in § III.A.1.a of
                             under the Plan. (See Docket No. 1878 at ⁋⁋ 13-20.)     the Debtors’ omnibus reply.
                                                                                    This objection has been mooted by the Debtors’
                             The Disclosure Statement contains inadequate September 10, 2020 filing of the Original TDP. The
                             information because it contains no information TDP contains adequate information regarding its anti-
                             concerning whether the TDP will contain appropriate fraud provisions.
                             anti-fraud provisions. (See Docket No. 1878 at ⁋⁋ 21-
      Johnson & Johnson
                             22.)                                                   A more fulsome response is set forth in § III.A.1.b.1 of
          Objection
                                                                                    the Debtors’ omnibus reply.
                             The Disclosure Statement contains inadequate
       [Docket No. 1878]                                                            The Disclosure Statement provides adequate
                             information concerning the Debtors’ indemnity rights
                                                                                    information with respect to the Debtors’
                             against J&J. The Disclosure Statement incorrectly
                                                                                    indemnification rights against J&J and complies with
                             states that the Debtors have “uncapped” indemnity
                                                                                    Section 1125.
                             rights against J&J, and contains no information
                             regarding the strength of J&J’s defenses to any such
                                                                                    A more fulsome response is set forth in § III.A.2.a of
                             potential indemnity obligations.       (See Docket
                                                                                    the Debtors’ omnibus reply.
                             No. 1878 at ⁋⁋ 23-27.)
                             The Disclosure Statement contains inadequate
                                                                                    The Disclosure Statement provides adequate
                             information because it does not contain information
                                                                                    information with respect to J&J’s claimed indemnity
                             concerning J&J’s indemnity rights against the Debtors.

                                                                  33
RLF1 24099478v.1
                          Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20       Page 35 of 45




        Objecting Party                        Summary                                                    Debtors’
        and Docket No.                        of Objection                                                Response
                          The Disclosure Statement fails to notify creditors that   rights against the Debtors and complies with Section
                          the 2001 SA contains general, uncapped indemnity in       1125.
                          favor of J&J, which could offer a complete offset
                          against the Debtors’ claims against J&J. (See Docket      A more fulsome response is set forth in § III.A.6.c of
                          No. 1878 at ⁋⁋ 28-30.)                                    the Debtors’ omnibus reply.
                                                                                    The Disclosure Statement provides adequate
                          The Disclosure Statement contains inadequate              information with respect to negotiations between the
                          information concerning J&J’s indemnity proposals and      Debtors and J&J and complies with Section 1125. The
                          related negotiations. Specifically, the Disclosure        Debtors have not added J&J’s preferred language
                          Statement fails to identify the benefits that the Talc    because J&J’s preferred language is misleading and
                          Litigation Protocol would provide Talc Personal Injury    incomplete. Moreover, the Court has denied the J&J
                          claimants if implemented or the Debtors’ position on      Stay Motion.
                          the J&J Stay Motion. (See Docket No. 1878 at ⁋⁋ 31-
                          36.)                                                     A more fulsome response is set forth in § III.A.2.a of
                                                                                   the Debtors’ omnibus reply.
                          The Disclosure Statement contains inadequate The Disclosure Statement provides adequate
                          information concerning the Debtors’ claims against information with respect to the settlement of claims
                          Imerys S.A or any discussion of the merits of the against Imerys S.A. and complies with Section 1125.
                          settlement of those claims. The Disclosure Statement Moreover, the Debtors, at the disclosure phase, need
                          focuses solely on the mechanics of the proposed not establish the various elements required for the
                          settlement and does not address any of the applicable approval of a settlement.
                          criteria bankruptcy courts have used when considering
                          a settlement in the context of a plan of reorganization. A more fulsome response is set forth in § III.A.3 of the
                          (See Docket No. 1878 at ⁋⁋ 37, 46.)                      Debtors’ omnibus reply.
                                                                                   This objection is premature and should be addressed at
                          The Disclosure Statement cannot satisfy the best
                                                                                   confirmation. Nevertheless, the Debtors’ Amended
                          interest test because it contains inadequate information
                                                                                   Liquidation Analysis demonstrates that the Plan fulfills
                          to demonstrate that Talc Personal Injury Claimants are
                                                                                   the best interests test.
                          receiving more value on account of their claim than
                          they would receive if the Debtors were liquidated under
                                                                                   A more fulsome response is set forth in § III.B.2 of the
                          chapter 7. (See Docket No. 1878 at ⁋⁋ 38-39, 61-62.)
                                                                                   Debtors’ omnibus reply.



                                                                34
RLF1 24099478v.1
                          Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20       Page 36 of 45




        Objecting Party                        Summary                                                    Debtors’
        and Docket No.                        of Objection                                                Response
                          The Disclosure Statement contains inadequate              The Disclosure Statement provides adequate
                          information concerning J&J’s right to assert defenses     information with respect to J&J’s purported defenses
                          to indemnification claims. The Debtors should revise      and complies with Section 1125.
                          the Plan and Disclosure Statement to make it clear that
                          J&J’s defenses to the Debtors’ indemnification claims    A more fulsome response is set forth in § III.A.2.a of
                          are preserved. (See Docket No. 1878 at ⁋⁋ 40-43.)        the Debtors’ omnibus reply.
                                                                                   The Disclosure Statement contains adequate
                          The Disclosure Statement contains inadequate information with respect to the Debtors’ insurance
                          information concerning the valuation and composition policies and complies with Section 1125.
                          of the Talc Insurance Policies. (See Docket No. 1878
                          at ⁋⁋ 44-45.)                                            A more fulsome response is set forth in § III.A.2.b of
                                                                                   the Debtors’ omnibus reply.
                                                                                   The Disclosure Statement contains adequate
                          The Disclosure Statement contains inadequate information with respect to the roles and compositions
                          information concerning the scope of the TCC’s and of the TCC and the FCR and complies with Section
                          FCR’s interests, including that the TCC is composed 1125.
                          solely of holders of Direct Talc Personal Injury Claims.
                          (See Docket No. 1878 at ⁋ 47.)                           A more fulsome response is set forth in § III.A.6.d of
                                                                                   the Debtors’ omnibus reply.
                                                                                   This is a premature objection that should be heard at
                                                                                   plan confirmation. In any event, as reflected by the
                          The Amended Plan is patently unconfirmable because goals of the Plan and the Debtors’ arms-length
                          it was not proposed in good faith under negotiations with interested parties, the Plan was
                          Section 1129(a)(3). (See Docket No. 1878 at ⁋⁋ 50- proposed in good faith.
                          54.)
                                                                                   A more fulsome response is set forth in § III.B.1 of the
                                                                                   Debtors’ omnibus reply.
                                                                                   The Plan contains robust insurance neutrality language,
                          The Amended Plan is patently unconfirmable because which is similar to language approved in other plans.
                          it contains inadequate insurance neutrality language.
                          (See Docket No. 1878 at ⁋⁋ 55-60.)                       A more fulsome response is set forth in § III.A.4 of the
                                                                                   Debtors’ omnibus reply.


                                                                35
RLF1 24099478v.1
                               Case 19-10289-LSS         Doc 2293-2        Filed 10/05/20       Page 37 of 45




        Objecting Party                              Summary                                                    Debtors’
        and Docket No.                              of Objection                                                Response
                               The Plan is patently unconfirmable because it classifies
                                                                                          This is a premature objection that should be heard at
                               Indirect Talc Personal Injury Claims and Direct Talc
                                                                                          plan confirmation. In any event, the Plan properly
                               Personal Injury Claims within a single class despite the
                                                                                          classifies Indirect Talc Personal Injury Claims and
                               substantially different nature of injuries asserted and
                                                                                          Direct Talc Personal Injury Claims in the same class.
                               legal remedies afforded to each. This is a thinly veiled
                               attempt to disenfranchise holders of Indirect Talc
                                                                                          A more fulsome response is set forth in §III.B.3 of the
                               Personal Injury Claims. (See Docket No. 1878 at ⁋ 63-
                                                                                          Debtors’ omnibus reply.
                               66.)
                                                                                      First, the Debtors have objected to J&J’s claims.
                                                                                      Second, there is a legal difference between claims
                               The valuation of J&J’s Indirect Talc Personal Injury
                                                                                      being “allowed” under Section 502(c) and the
                               Claims at $1 for voting purposes is improper because
                                                                                      estimation process of FRBP 3018(a), which permits
                               J&J’s claims are deemed “allowed” and so should be
                                                                                      estimation for the purposes of allocating voting rights.
                               valued according to their claim value. (See Docket No.
                               1878 at ⁋⁋ 67-68.)
                                                                                      A more fulsome response is set forth in § III.C.1 of the
                                                                                      Debtors’ omnibus reply.
  Kline & Specter Plaintiffs
         Objection             Kline & Specter Plaintiffs join the Arnold & Itkin See Responses to the Arnold & Itkin Plaintiffs
                               Plaintiffs Objection [Docket No. 1847].            Objection [Docket No. 1847].
      [Docket No. 1872]
    Hartford Accident and
   Indemnity Company and
                               Hartford Accident and Indemnity Company and First
     First State Insurance                                                        See Responses to the Certain Insurers’ First Objection
                               State Insurance Company join the Certain Insurers’
      Company Joinder                                                             [Docket No. 1865].
                               First Objection [Docket No. 1865].
       [Docket No. 1871]
                                                                                        This objection has been mooted by the Debtors’
                               Because the TDP and Trust Agreement hasn’t been
    American International                                                              September 10, 2020 filing of the Original TDP and
                               filed, creditors are prejudiced because they do not have
     Industries Objection                                                               Trust Agreement.
                               any information regarding how their claims will be
                               treated or the recovery they may receive under the Plan.
       [Docket No. 1870]                                                                A more fulsome response is set forth in § III.A.1.a of
                               (See Docket No. 1870 at ⁋ 12.)
                                                                                        the Debtors’ omnibus reply.


                                                                      36
RLF1 24099478v.1
                            Case 19-10289-LSS         Doc 2293-2        Filed 10/05/20      Page 38 of 45




        Objecting Party                           Summary                                                    Debtors’
        and Docket No.                           of Objection                                                Response
                                                                                      This objection is premature and should be addressed
                                                                                      during the Plan confirmation process. Although the
                                                                                      Debtors were under no legal obligation to negotiate
                                                                                      with J&J at all, the Debtors have expended substantial
                                                                                      efforts to negotiate a settlement with J&J that would
                            The fact that Johnson & Johnson and the Debtors have
                                                                                      fully address J&J’s indemnification obligations. In any
                            not reached a resolution and are unlikely to reach a
                                                                                      event, the treatment of J&J’s indemnification
                            resolution (without extensive future litigation), makes
                                                                                      obligations towards the Debtors is similar to other
                            the Debtors’ Plan appear unconfirmable. (See Docket
                                                                                      Chapter 11 cases and as such does not make the Plan
                            No. 1870 at ⁋ 12.)
                                                                                      unconfirmable. In addition, the mere potential for
                                                                                      litigation does not render the Plan unconfirmable.

                                                                                      A more fulsome response is set forth in § III.B.5 of the
                                                                                      Debtors’ omnibus reply.
                                                                                      This objection has been mooted by the Debtors’
                            Without seeing the Talc Personal Injury Trust             September 10, 2020 filing of the Original TDP and
                            Agreement and the Trust Distribution Procedures, it is    Trust Agreement. The Plan and Disclosure Statement,
                            impossible for creditors to assess the process and        as supplemented by the Original TDP, provide
                            timing of distributions from the Talc Personal Injury     sufficient information to allow a claimant to assess how
                            Trust, the proposed treatment of other claims in the      different types of Talc Personal Injury Claims will be
                            class, their chances of receiving distributions under the treated under the Plan.
  Cyprus Mines and Cyprus   relevant procedures, or what their likely payment
  Amax Minerals Company     percentage will be. (See Docket No. 1869 at ⁋⁋ 11-17.) A more fulsome response is set forth in § III.A.1.a of
         Objection                                                                    the Debtors’ omnibus reply.
                                                                                      This objection has been mooted by the Debtors’
       [Docket No. 1869]                                                              October 5, 2020 filing of the Plan and Disclosure
                            The Disclosure Statement should be amended to Statement. These documents now reflect the Court’s
                            provide information regarding the potential for an denial of the J&J Stay Motion and no longer
                            alternative plan under which J&J “unimpairs” a incorporate the J&J Protocol Order concept. Because
                            significant portion of the claims against the Debtors. no path forward with respect to J&J’s indemnification
                            (See Docket No. 1869 at ⁋⁋ 18-19.)                        obligations has been suggested that is acceptable to the
                                                                                      Debtors or the Court, there is no need to outline an
                                                                                      alternative plan under which J&J “unimpairs” a

                                                                  37
RLF1 24099478v.1
                          Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20       Page 39 of 45




        Objecting Party                        Summary                                                    Debtors’
        and Docket No.                        of Objection                                                Response
                                                                                   significant portion of the claims against the Debtors. In
                                                                                   addition, the Bankruptcy Code does not require
                                                                                   analysis of alternatives to the proposed plan. 11 U.S.C.
                                                                                   § 1125(a)(1).

                                                                                    A more fulsome response is set forth in § III.A.2.a of
                                                                                    the Debtors’ omnibus reply.
                                                                                    The Disclosure Statement provides a full summary of
                                                                                    the negotiation process with J&J.           Substantive
                          The Disclosure Statement contains no information that
                                                                                    information regarding confidential negotiations cannot
                          would inform creditors about the substance of
                                                                                    be publicly revealed, as it is protected by various
                          settlement negotiations with J&J, their chance of
                                                                                    privileges, including the mediation privilege.
                          success, or their status. (See Docket No. 1869 at ⁋⁋ 18-
                          19.)
                                                                                    A more fulsome response is set forth in § III.A.2.a of
                                                                                    the Debtors’ omnibus reply.
                                                                                    This objection has been mooted by the Debtors’
                                                                                    October 5, 2020 filing of the Plan and Disclosure
                          The Plan contains several provisions that could be read Statement. These documents now reflect the Court’s
                          as infringing upon insurance policies and rights held by denial of the J&J Stay Motion and no longer
                          Cyprus, as well as Cyprus’ indemnity rights against incorporate the J&J Protocol Order concept. In
                          Johnson & Johnson. The Disclosure Statement should addition, the Disclosure Statement provides adequate
                          clarify whether the Debtors are actually proposing to information with respect to ongoing disputes regarding
                          strip Cyprus of its rights, so that Cyprus can assess the the rights to Cyprus-related insurance policies and
                          Plan and formulate objections as warranted. (See complies with Section 1125.
                          Docket No. 1869 at ⁋⁋ 20-24.)
                                                                                    A more fulsome response is set forth in § III.A.2.a,
                                                                                    III.A.2.b of the Debtors’ omnibus reply.
                          The Debtors have suggested in the Disclosure
                                                                                    The Disclosure Statement contains more than adequate
                          Statement that, in 1992, Cyprus Mines and CAMC
                                                                                    information regarding the ongoing disputes between
                          transferred their rights to indemnification from J&J and
                                                                                    the Debtors, Cyprus, and Cyprus’ Historical Excess
                          that the Debtors now own those rights. Cyprus disputes
                                                                                    Insurers and complies with Section 1125.
                          the transfer of indemnity rights, and argues that the
                          Plan and Disclosure Statement must make clear that

                                                                38
RLF1 24099478v.1
                             Case 19-10289-LSS         Doc 2293-2        Filed 10/05/20      Page 40 of 45




        Objecting Party                            Summary                                                    Debtors’
        and Docket No.                            of Objection                                                Response
                             Cyprus’s rights are not affected by the Debtors’ A more fulsome response is set forth in § III.A.2.b of
                             contribution of their own rights to the trust. (See the Debtors’ omnibus reply.
                             Docket No. 1869 at ⁋⁋ 20-24.)
                                                                                       Under the modified schedule set forth in the revised
                             The current confirmation schedule will prejudice Solicitation Procedures Order filed on October 5, 2020,
                             creditors insofar as it will leave limited time both to (a) the Voting Record Date will be October 8, 2020 and
                             evaluate the Plan and to amend proofs of claim. The (b) the deadline to vote on or object to the Plan, will be
                             Third Circuit freely permits amendments to proofs of November 20, 2020, which is over six weeks away.
                             claims, including “to describe a claim with greater This timeline complies with the requirements of the
                             particularity, or to plead new theories of recovery on Bankruptcy Code.
                             facts set forth in the original claim.” (See Docket
                             No. 1869 at ⁋⁋ 25-29.)                                    A more fulsome response is set forth in § III.D.2 of the
                                                                                       Debtors’ omnibus reply.
                                                                                       The Debtors are not required to summarize the TDP in
                                                                                       the Disclosure Statement. The Disclosure Statement
                             The Disclosure Statement should not be approved until and Plan, as supplemented by the Original TDP,
                             the TDP is filed and summarized in the Disclosure provide adequate information to allow a claimant to
                             Statement, including a description of the negotiations assess how different types of Talc Personal Injury
                             leading to the global settlement and resulting TDP. Claims will be treated under the Plan.
                             (See Docket No. 1866 at ⁋⁋ 25-34.)
                                                                                       A more fulsome response is set forth in
    Ad Hoc Committee of                                                                § III.A.1.b.2, n.9 of the Debtors’ omnibus reply.
    Imerys Talc Litigation                                                             The Debtors are not required to summarize the TDP in
          Plaintiffs                                                                   the Disclosure Statement. The Disclosure Statement
                             The Disclosure Statement lacks adequate information
                                                                                       and Plan, as supplemented by the Original TDP,
       [Docket No. 1866]     concerning factors that will impact distributions to Talc
                                                                                       provide adequate information to allow a claimant to
                             Personal Injury Claimants, including estimates of the
                                                                                       assess how different types of Talc Personal Injury
                             magnitude of claims and the trust’s future income, or
                                                                                       Claims will be treated under the Plan.
                             how such claims will be resolved. (See Docket
                             No. 1866 at ⁋⁋ 25-34.)
                                                                                       A more fulsome response is set forth in
                                                                                       § III.A.1.b.2, n.9 of the Debtors’ omnibus reply.
                             A full description of the relative positions of both the This objection has been mooted by the Debtors’
                             Debtors and J&J as to the scope of indemnification October 5, 2020 filing of the Plan and Disclosure

                                                                   39
RLF1 24099478v.1
                          Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20       Page 41 of 45




        Objecting Party                        Summary                                                    Debtors’
        and Docket No.                        of Objection                                                Response
                          rights against J&J should be provided. (See Docket Statement. These documents now reflect the Court’s
                          No. 1866 at ⁋⁋ 35-37.)                             denial of the J&J Stay Motion. In addition, under the
                                                                             Plan, all J&J Indemnification Rights and Obligations
                                                                             will be transferred to the Talc Personal Injury Trust.

                                                                                  A more fulsome response is set forth in § III.A.2.a of
                                                                                  the Debtors’ omnibus reply.
                                                                                  The Debtors disagree that a potential future settlement
                                                                                  with J&J would necessarily require resolicitation. In
                          The Disclosure Statement should make clear that a
                                                                                  any event, the mere possibility of a future settlement
                          settlement of claims against J&J that eliminates the
                                                                                  should not prevent the Debtors from proceeding with
                          uncapped indemnity claims against J&J would require
                                                                                  soliciting votes on the Plan now.
                          resolicitation of votes. (See Docket No. 1866 at ⁋⁋ 35-
                          37.)
                                                                                  A more fulsome response is set forth in § III.A.2.a, n.17
                                                                                  of the Debtors’ omnibus reply.
                                                                                  The Disclosure Statement provides adequate
                                                                                  information regarding the Talc Personal Injury Claims,
                                                                                  including the nature and history, general magnitude,
                                                                                  and different types of such claims. Moreover, the
                                                                                  liquidated value of such claims is not relevant because
                                                                                  the Plan does not contemplate the full payment of the
                          The Debtors should provide their understanding of the
                                                                                  Talc Personal Injury Claims. Rather, the Plan calls for
                          total asserted personal injury claims to date. To the
                                                                                  the channeling of all Talc Personal Injury Claims to the
                          extent that the TDP will liquidate such claims, an
                                                                                  Talc Personal Injury Trust, which shall then resolve
                          estimate of the total liquidated amount of the claims
                                                                                  such claims in accordance with the TDP. In any event,
                          should be provided. (See Docket No. 1866 at ⁋ 38.i.)
                                                                                  the TDP provides adequate information regarding the
                                                                                  scheduled values of Direct Talc Personal Injury
                                                                                  Claims.

                                                                               A more fulsome response is set forth in § III.A.6.a of
                                                                               the Debtors’ omnibus reply.
                          The Debtors must demonstrate that Talc Personal This Objection is premature. At the disclosure
                          Injury Claimants are receiving more value on account statement stage, courts focus on whether or not a

                                                                40
RLF1 24099478v.1
                              Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20       Page 42 of 45




        Objecting Party                            Summary                                                    Debtors’
        and Docket No.                            of Objection                                                Response
                              of their claim than they would receive if the Debtors liquidation analysis has been performed, rather than on
                              were liquidated under chapter 7. (See Docket No. 1866 the conclusions of that analysis. Regardless, the
                              at ⁋ 38.ii.)                                          Amended Liquidation Analysis demonstrates that
                                                                                    claimants are likely to receive recoveries under the Plan
                                                                                    that are equal to or greater than the recoveries available
                                                                                    to them in a liquidation scenario.

                                                                                        A more fulsome response is set forth in § III.B.2 of the
                                                                                        Debtors’ omnibus reply.
                                                                                        The Disclosure Statement contains adequate
                                                                                        information regarding the Imerys Settlement, including
                                                                                        descriptions of the key provisions and a summary of the
                                                                                        Imerys Contribution that Imerys S.A. committed to
                              The Disclosure Statement does not provide any
                                                                                        make in exchange for releases and the channeling
                              description of the claims against Imerys S.A or any
                                                                                        injunction, and complies with Section 1125. Further,
                              discussion of the merits of the settlement. The
                                                                                        concerns regarding the applicable criteria bankruptcy
                              Disclosure Statement focuses solely on the mechanics
                                                                                        courts have used when considering whether to approve
                              of the proposed settlement and does not address any of
                                                                                        a settlement are premature and misplaced. The
                              the applicable criteria bankruptcy courts have used
                                                                                        decision before the court is whether the Debtors have
                              when considering a settlement in the context of a plan
                                                                                        provided sufficient information regarding the
                              of reorganization. (See Docket No. 1866 at ⁋ 38.iii.)
                                                                                        settlement, not whether to approve the settlement.

                                                                                        A more fulsome response is set forth in § III.A.2.c of
                                                                                        the Debtors’ omnibus reply.
                                                                                        This objection has been mooted by the Debtors’
                                                                                        September 10, 2020 filing of the Original TDP. The
                              Because the TDP was not detailed in the Disclosure        Plan, as supplemented by the Original TDP, provides
    Certain Insurers’ First
                              Statement or filed, Talc Personal Injury Claimants have   adequate information to allow a claimant to assess how
          Objection
                              no information about how their claims will be treated     different types of Talc Personal Injury Claims will be
                              and the Disclosure Statement cannot be approved. (See     treated under the Plan.
       [Docket No. 1865]
                              Docket No. 1865 at § II.B.)
                                                                                        A more fulsome response is set forth in § III.A.1.a of
                                                                                        the Debtors’ omnibus reply.

                                                                    41
RLF1 24099478v.1
                          Case 19-10289-LSS          Doc 2293-2         Filed 10/05/20       Page 43 of 45




        Objecting Party                         Summary                                                      Debtors’
        and Docket No.                         of Objection                                                  Response
                                                                                       This objection has been mooted by the Debtors’
                                                                                       October 5, 2020 filing of the Plan and Disclosure
                          The Disclosure Statement does not discuss J&J’s offer
                                                                                       Statement. These documents now reflect the Court’s
                          to take over responsibility for Talc Personal Injury
                                                                                       denial of the J&J Stay Motion. In addition, this
                          Claims and the potential adverse impact on holders of
                                                                                       objection is misleading and misconstrues the Debtors’
                          such claims of the Debtors’ rejection of that offer. The
                                                                                       objection to the J&J Stay Motion. The Debtors have
                          Disclosure Statement should disclose that (i) the Plan
                                                                                       never opposed J&J assuming its indemnification
                          amounts to a rejection of J&J’s offer, which might
                                                                                       obligations, but did oppose J&J’s procedurally
                          provide better treatment of Talc Personal Injury Claims
                                                                                       improper motion. The Debtors did not breach any
                          than the Plan, and (ii) if the Debtors do not accept J&J’s
                                                                                       contractual requirements by opposing J&J’s
                          offer, there is a risk of losing access to Debtors’
                                                                                       procedurally improper and substantively flawed
                          insurance coverage that might otherwise have been
                                                                                       motion, which was ultimately denied by the Court.
                          available to pay Talc Personal Injury Claims. (See
                          Docket No. 1865 at § II.C.)
                                                                                       A more fulsome response is set forth in §§ III.A.2,
                                                                                       III.B.1 of the Debtors’ omnibus reply.
                          The Disclosure Statement is misleading in that it
                                                                                       This objection has been mooted by the Debtors’
                          suggests that J&J is contesting the scope of its
                                                                                       October 5, 2020 filing of the Plan and Disclosure
                          obligations to the Debtors and asserting that it has
                                                                                       Statement. These documents now reflect the Court’s
                          indemnification claims against Debtors when J&J has
                                                                                       denial of the J&J Stay Motion.
                          offered to waive its claims against the Debtors and most
                          of its defenses to indemnity. The disclosure statement
                                                                                       A more fulsome response is set forth in § III.A.2.a of
                          must be corrected so that it is factual and not
                                                                                       the Debtors’ omnibus reply.
                          misleading. (See Docket No. 1865 at § II.C.)
                                                                                       This objection has been mooted by the Debtors’
                                                                                       September 10, 2020 filing of the Original TDP.
                          The Court should not set a confirmation schedule until       Further, under the modified schedule set forth in the
                          the TDP is filed because the contents will dictate the       revised Solicitation Procedures Order filed on October
                          amount of time needed to provide a reasonable                5, 2020, (a) the Voting Record Date will be October 8,
                          opportunity to object, conduct reasonable discovery          2020 and (b) the deadline to vote on or object to the
                          and retain experts. (See Docket No. 1865 at § III.A.)        Plan, will be November 20, 2020, which is over six
                                                                                       weeks away. This timeline complies with the
                                                                                       requirements of the Bankruptcy Code and provides


                                                                  42
RLF1 24099478v.1
                                Case 19-10289-LSS         Doc 2293-2       Filed 10/05/20       Page 44 of 45




        Objecting Party                              Summary                                                    Debtors’
        and Docket No.                              of Objection                                                Response
                                                                                         ample time for parties to conduct discovery, as many
                                                                                         have already done.

                                                                                         A more fulsome response is set forth in § III.D.2 of the
                                                                                         Debtors’ omnibus reply.
                                                                                         Solicitation Procedures Order filed on October 5, 2020,
                                Because Debtors are asking the Court to require that     (a) the Voting Record Date will be October 8, 2020 and
                                objections to confirmation include “any evidentiary      (b) the deadline to vote on or object to the Plan, will be
                                support” for the objections, any confirmation schedule   November 20, 2020, which is over six weeks away.
                                should expressly provide ample time for discovery        This timeline complies with the requirements of the
                                before confirmation objections are due (including        Bankruptcy Code and provides ample time for parties
                                document discovery, depositions, designation of          to conduct discovery, as many have already done.
                                experts, submission of reports and expert discovery).
                                (See Docket No. 1865 at § III.B.)                        A more fulsome response is set forth in § III.D.2 of the
                                                                                         Debtors’ omnibus reply.
                                                                                         This objection has been mooted by the Debtors’
                                The TDP and the Talc Personal Injury Trust
                                                                                         September 10, 2020 filing of the Original TDP and
                                Documents should have been provided at the time of
                                                                                         Trust Agreement.
                                filing the Disclosure Statement, and once filed,
                                creditors should be provided at least 28 days to review
                                                                                         A more fulsome response is set forth in § III.A.1.a of
                                the disclosures. (See Docket No. 1847 at ⁋ 1.)
                                                                                         the Debtors’ omnibus reply.
                                                                                         This objection has been mooted by the Debtors’
   Arnold & Itkin Plaintiffs
                                                                                         September 10, 2020 filing of the Original TDP and
          Objection
                                                                                         Trust Agreement. The Debtors are not required to
                                The Disclosure Statement does not contain adequate
                                                                                         summarize the TDP in the Disclosure Statement. The
            [Docket No. 1847]   information relating to the TDP and the terms of the
                                                                                         Plan, as supplemented by the Original TDP, provides
                                Talc Personal Injury Trust, including details regarding
                                                                                         more than sufficient information to allow a claimant to
                                trust governance, how trust assets will be monetized,
                                                                                         assess how different types of Talc Personal Injury
                                the mechanics of resolving claims, and settlement
                                                                                         Claims will be treated under the Plan.
                                criteria or matrices. (See Docket No. 1847 at ⁋⁋ 14-18.)
                                                                                         A more fulsome response is set forth                   in
                                                                                         § III.A.1.b.2, n.9 of the Debtors’ omnibus reply.


                                                                      43
RLF1 24099478v.1
                          Case 19-10289-LSS        Doc 2293-2       Filed 10/05/20       Page 45 of 45




        Objecting Party                        Summary                                                   Debtors’
        and Docket No.                        of Objection                                               Response
                                                                                   The Disclosure Statement includes adequate
                                                                                   information regarding the Imerys Settlement, including
                                                                                   descriptions of the key provisions and a summary of the
                          The Disclosure Statement fails to include adequate
                                                                                   Imerys Contribution that Imerys S.A. committed to
                          information concerning the Imerys Settlement because
                                                                                   make in exchange for releases and the channeling
                          it does not describe the claims against Imerys S.A or
                                                                                   injunction, and complies with Section 1125. Further,
                          the merits of the settlement. The Disclosure Statement
                                                                                   concerns regarding the applicable criteria bankruptcy
                          must explain, in detail, why the proposed settlement
                                                                                   courts have used when considering whether to approve
                          amounts are appropriate. (See Docket No. 1847 at
                                                                                   a settlement are premature and misplaced.
                          ⁋⁋ 19-21.)
                                                                                  A more fulsome response is set forth in § III.A.2.c of
                                                                                  the Debtors’ omnibus reply.
                                                                                  This objection is premature. At the disclosure
                          The Liquidation Analysis is inadequate because it fails statement stage, courts focus on whether or not a
                          to discuss the proceeds of the claims against Imerys liquidation analysis has been performed, rather than on
                          S.A. being settled under the Plan, as well as indemnity the conclusions of that analysis.
                          and insurance claims. (See Docket No. 1847 at ⁋⁋ 22-
                          24.)                                                    A more fulsome response is set forth in §§
                                                                                  III.A.5, III.B.2 of the Debtors’ omnibus reply.
                          The Disclosure Statement does not include sufficient
                                                                                  This objection has been mooted by the Debtors’
                          detail concerning insurance and indemnification rights,
                                                                                  October 5, 2020 filing of the Plan, Disclosure
                          which is necessary for evaluating the fairness and
                                                                                  Statement, and Amended TDP. These documents now
                          reasonableness of the sources of recovery under the
                                                                                  reflect the Court’s denial of the J&J Stay Motion. The
                          Plan, including the likelihood that the J&J Stay Motion
                                                                                  Disclosure Statement provides adequate information
                          will be granted and the consequences thereof, an
                                                                                  regarding the Debtors’ insurance assets under Section
                          assessment of the validity and value of the
                                                                                  1125.
                          indemnification claims against J&J and the Talc
                          Insurance Coverage (taking into account any purported
                                                                                  A more fulsome response is set forth in § III.A.2.a of
                          defenses that have been asserted). (See Docket
                                                                                  the Debtors’ omnibus reply.
                          No. 1847 at ⁋⁋ 25-26.)




                                                               44
RLF1 24099478v.1
